EXHIBIT 10.1


EXECUTION VERSION




 













RETAIL OPPORTUNITY INVESTMENTS PARTNERSHIP, LP










$200,000,000 3.95% Senior Notes due September 22, 2026






 









AMENDED AND RESTATED NOTE PURCHASE AGREEMENT


 





Dated as of September 22, 2016






 










































--------------------------------------------------------------------------------




TABLE OF CONTENTS


SECTION
HEADING
PAGE
SECTION 1.
AMENDED AND RESTATED AUTHORIZATION OF NOTES
1


 
 
 
SECTION 2.
SALE AND PURCHASE OF NOTES
2


Section 2.1.
Purchase and Sale of Notes
2


Section 2.2.
Guaranty
2


 
 
 
SECTION 3.
CLOSING
2


 
 
 
SECTION 4.
CONDITIONS TO CLOSING
2


Section 4.1.
Representations and Warranties
2


Section 4.2.
Performance; No Default
3


Section 4.3.
Compliance Certificates
3


Section 4.4.
Opinions of Counsel
3


Section 4.5.
Purchase Permitted By Applicable Law, Etc
3


Section 4.6.
Sale of Other Notes
4


Section 4.7.
Payment of Special Counsel Fees
4


Section 4.8.
Private Placement Number
4


Section 4.9.
Changes in Corporate Structure
4


Section 4.10.
Guaranty
4


Section 4.11.
Funding Instructions
4


Section 4.12.
Amendments to Primary Credit Facilities
4


Section 4.13.
Delivery of Tax Forms
4


Section 4.14.
Proceedings and Documents
4


 
 
 
SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
5


Section 5.1.
Organization; Power and Authority
5


Section 5.2.
Authorization, Etc
5


Section 5.3.
Disclosure
5


Section 5.4.
Organization and Ownership of Shares of Subsidiaries; Affiliates
6


Section 5.5.
Financial Statements; Material Liabilities
6


Section 5.6.
Compliance with Laws, Other Instruments, Etc
6


Section 5.7.
Governmental Authorizations, Etc
7


Section 5.8.
Litigation; Observance of Agreements, Statutes and Orders
7


Section 5.9.
Taxes
7


Section 5.10.
Title to Property; Leases
8


Section 5.11.
Licenses, Permits, Etc
8


Section 5.12.
Compliance with Employee Benefit Plans
8


Section 5.13.
Private Offering
9


Section 5.14.
Use of Proceeds; Margin Regulations
9





-i-

--------------------------------------------------------------------------------



Section 5.15.
Existing Indebtedness; Future Liens
10


Section 5.16.
Foreign Assets Control Regulations, Etc
10


Section 5.17.
Status under Certain Statutes
11


Section 5.18.
Environmental Matters
11


Section 5.19.
REIT Status
12


Section 5.20.
Amendments to Primary Credit Facilities
12


 
 
 
SECTION 6.
REPRESENTATIONS OF THE PURCHASERS
12


Section 6.1.
Purchase for Investment
12


Section 6.2.
Source of Funds
12


 
 
 
SECTION 7.
INFORMATION AS TO THE PARENT GUARANTOR AND THE COMPANY
14


Section 7.1.
Financial and Business Information
14


Section 7.2.
Officer’s Certificate
17


Section 7.3.
Visitation
18


Section 7.4.
Electronic Delivery
18


 
 
 
SECTION 8.
PAYMENT AND PREPAYMENT OF THE NOTES
19


Section 8.1.
Maturity
19


Section 8.2.
Optional Prepayments with Make-Whole Amount
19


Section 8.3.
Change in Control
20


Section 8.4.
Allocation of Partial Prepayments
21


Section 8.5.
Maturity; Surrender, Etc.
22


Section 8.6.
Purchase of Notes
22


Section 8.7.
Make-Whole Amount
22


Section 8.8.
Payments Due on Non-Business Days
24


 
 
 
SECTION 9.
AFFIRMATIVE COVENANTS
24


Section 9.1.
Compliance with Laws
24


Section 9.2.
Insurance
24


Section 9.3.
Maintenance of Properties
24


Section 9.4.
Payment of Taxes and Claims
25


Section 9.5.
Corporate Existence, Etc
25


Section 9.6.
Books and Records
25


Section 9.7.
Subsidiary Guarantors
26


Section 9.8.
Most Favored Lender Status
27


Section 9.9.
REIT Status
28


Section 9.10.
Compliance with Material Contracts
29


Section 9.11.
Designation as Senior Debt
29


Section 9.12.
Public Company Status
29


 
 
 
SECTION 10.
NEGATIVE COVENANTS.
29


Section 10.1.
Transactions with Affiliates
29





-ii-

--------------------------------------------------------------------------------



Section 10.2.
Fundamental Changes
29


Section 10.3.
Line of Business
30


Section 10.4.
Economic Sanctions, Etc
30


Section 10.5.
Liens
30


Section 10.6.
Investments
32


Section 10.7.
Indebtedness
33


Section 10.8.
Dispositions
34


Section 10.9.
Burdensome Agreements
34


Section 10.10.
Financial Covenants
35


Section 10.11.
Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity
36


Section 10.12.
Prepayments of Indebtedness
36


Section 10.13.
Stock Repurchases
36


 
 
 
SECTION 11.
EVENTS OF DEFAULT
37


 
 
 
SECTION 12.
REMEDIES ON DEFAULT, ETC
39


Section 12.1.
Acceleration
39


Section 12.2.
Other Remedies
40


Section 12.3.
Rescission
40


Section 12.4.
No Waivers or Election of Remedies, Expenses, Etc
41


 
 
 
SECTION 13.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES
41


Section 13.1.
Registration of Notes
41


Section 13.2.
Transfer and Exchange of Notes
41


Section 13.3.
Replacement of Notes
42


 
 
 
SECTION 14.
PAYMENTS ON NOTES
42


Section 14.1.
Place of Payment
42


Section 14.2.
Payment by Wire Transfer
42


Section 14.3.
FATCA Information
43


Section 14.4.
Tax Withholding
43


 
 
 
SECTION 15.
EXPENSES, ETC
43


Section 15.1.
Transaction Expenses
43


Section 15.2.
Certain Taxes
44


Section 15.3.
Survival
44


 
 
 
SECTION 16.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT
 
 
 
 
SECTION 17.
AMENDMENT AND WAIVER
45


Section 17.1.
Requirements
45


Section 17.2.
 Solicitation of Holders of Notes
46





-iii-

--------------------------------------------------------------------------------



Section 17.3.
Binding Effect, Etc
46


Section 17.4.
Notes Held by Company, Etc
46


 
 
 
SECTION 18.
NOTICES
46


 
 
 
SECTION 19.
REPRODUCTION OF DOCUMENTS
47


 
 
 
SECTION 20.
CONFIDENTIAL INFORMATION
47


 
 
 
SECTION 21.
SUBSTITUTION OF PURCHASER
49


 
 
 
SECTION 22.
MISCELLANEOUS
49


Section 22.1.
Successors and Assigns
49


Section 22.2.
Accounting Terms
49


Section 22.3.
Severability
49


Section 22.4.
Construction, Etc
50


Section 22.5.
Counterparts
50


Section 22.6.
Governing Law
50


Section 22.7.
Jurisdiction and Process; Waiver of Jury Trial
50


 
 
 
Signature
 
52







-iv-

--------------------------------------------------------------------------------



SCHEDULE A
—
Defined Terms


SCHEDULE 1
—
Form of 3.95% Senior Note due September 22, 2026


SCHEDULE 3
—
Wire Transfer Information


SCHEDULE 4.4(a)
—
Form of Opinion of Special Counsel for the Company


SCHEDULE 4.4(b)
—
Form of Opinion of Special Counsel for the Purchasers


SCHEDULE 5.3
—
Disclosure Materials


SCHEDULE 5.4
—
Subsidiaries of the Parent Guarantor and Ownership of Subsidiary Stock


SCHEDULE 5.5
—
Financial Statements


SCHEDULE 5.15
—
Existing Indebtedness


SCHEDULE 10.5
—
Existing Liens


SCHEDULE 10.6
—
Existing Investments


SCHEDULE 10.7
—
Existing Indebtedness


SCHEDULE 10.10
—
Certain UAP Properties


EXHIBIT 2.2
—
Form of Guaranty


 PURCHASER SCHEDULE
—
 Information Relating to Purchasers



 






-v-

--------------------------------------------------------------------------------


Amended and Restated Note Purchase Agreement


RETAIL OPPORTUNITY INVESTMENTS PARTNERSHIP, LP
8905 TOWNE CENTRE DRIVE, SUITE 108
SAN DIEGO, CA 92122




$200,000,000 3.95% Senior Notes due September 22, 2026








as of September 22, 2016








TO EACH OF THE PURCHASERS LISTED IN
THE PURCHASER SCHEDULE HERETO:




Ladies and Gentlemen:


RETAIL OPPORTUNITY INVESTMENTS PARTNERSHIP, LP, a Delaware limited partnership
(the “Company”), and RETAIL OPPORTUNITY INVESTMENTS CORP., a Maryland
corporation (the “Parent Guarantor”) agree with each of the Purchasers as
follows:


WHEREAS, the Company and the Parent Guarantor executed that certain Note
Purchase Agreement dated July 26, 2016 (the “Original Note Agreement”) and now
desires to enter into this Amended and Restated Note Purchase Agreement to
provide for certain changes to the terms of the Original Note Agreement;


NOW, THEREFORE, the parties hereto agree as follows:







--------------------------------------------------------------------------------




SECTION 1. AMENDED AND RESTATED AUTHORIZATION OF NOTES.


(a) The Original Note Agreement (including the Schedules and Exhibits thereto)
is hereby amended and restated in its entirety and is superseded by this Amended
and Restated Note Purchase Agreement as herein provided. As used herein, the
term “this Agreement” and references thereto shall mean this Amended and
Restated Note Purchase Agreement as it may from time to time hereafter be
amended or supplemented. Certain capitalized and other terms used in this
Agreement are defined in Schedule B; and references to a “Schedule” or an
“Exhibit” are, unless otherwise specified, references to a Schedule or an
Exhibit attached to this Agreement.


(b) The Company will authorize the issue and sale of 200,000,000 aggregate
principal amount of its 3.95% Senior Notes due September 22, 2026 (the “Notes”).
The Notes shall be substantially in the form set out in Schedule 1. Certain
capitalized and other terms used in this Agreement are defined in Schedule A
and, for purposes of this Agreement, the rules of construction set forth in
Section 22.4 shall govern.







--------------------------------------------------------------------------------




SECTION 2. SALE AND PURCHASE OF NOTES.


Section 2.1. Purchase and Sale of Notes. Subject to the terms and conditions of
this Agreement, the Company will issue and sell to each Purchaser and each
Purchaser will purchase from the Company, at the Closing provided for in Section
3, Notes in the principal amount specified opposite such Purchaser’s name in the
Purchaser Schedule at the purchase price of 100% of the principal amount
thereof. The Purchasers’ obligations hereunder are several and not joint
obligations and no Purchaser shall have any liability to any Person for the
performance or non-performance of any obligation by any other Purchaser
hereunder.


Section 2.2. Guaranty. The payment by the Company of all amounts due with
respect to the Notes and the performance by the Company of its obligations under
this Agreement will be absolutely and unconditionally guaranteed by the Parent
Guarantor and Subsidiary Guarantors pursuant to the guaranty agreement
substantially in the form of Exhibit 2.2 attached hereto and made a part hereof
(as the same may be amended, modified, extended or renewed, the “Guaranty”).







SECTION 3. CLOSING.


The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago, IL
60603, at 10:00 a.m., Chicago time, at a closing (the “Closing”) on September
22, 2016 or on such other Business Day thereafter on or prior to September 23,
2016 as may be agreed upon by the Company and the Purchasers. At the Closing the
Company will deliver to each Purchaser the Notes to be purchased by such
Purchaser in the form of a single Note (or such greater number of Notes in
denominations of at least $100,000 as such Purchaser may request) dated the date
of the Closing and registered in such Purchaser’s name (or in the name of its
nominee), against delivery by such Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Company as set
forth on Schedule 3. If at the Closing the Company shall fail to tender such
Notes to any Purchaser as provided above in this Section 3, or any of the
conditions specified in Section 4 shall not have been fulfilled to such
Purchaser’s satisfaction, such Purchaser shall, at its election, be relieved of
all further obligations under this Agreement, without thereby waiving any rights
such Purchaser may have by reason of such failure by the Company to tender such
Notes or any of the conditions specified in Section 4 not having been fulfilled
to such Purchaser’s satisfaction.





SECTION 4. CONDITIONS TO CLOSING.


Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:


Section 4.1. Representations and Warranties. The representations and warranties
of the Company and each Guarantor in this Agreement and the Guaranty shall be
correct when made and at the Closing.




-2-

--------------------------------------------------------------------------------



Section 4.2. Performance; No Default. The Company and each Guarantor shall have
performed and complied with all agreements and conditions contained in this
Agreement and the Guaranty required to be performed or complied with by it prior
to or at the Closing and from the date of this Agreement to the Closing assuming
that Sections 9 and 10 are applicable from the date of this Agreement. From the
date of this Agreement until the Closing, before and after giving effect to the
issue and sale of the Notes (and the application of the proceeds thereof as
contemplated by Section 5.14), no Default or Event of Default shall have
occurred and be continuing. None of the Parent Guarantor, the Company nor any of
their Subsidiaries shall have entered into any transaction since March 31, 2016
that would have been prohibited by Section 10 had such Section applied since
such date.


Section 4.3. Compliance Certificates.


(a) Officer’s Certificate. The Company and each Guarantor shall have delivered
to such Purchaser an Officer’s Certificate, dated the date of the Closing,
certifying that the conditions specified in Sections 4.1, 4.2 and 4.9 have been
fulfilled.


(b) Secretary’s Certificate. The Company shall have delivered to such Purchaser
a certificate of its general partner, dated the date of the Closing, certifying
as to (i) the resolutions attached thereto and other corporate proceedings
relating to the authorization, execution and delivery of the Notes and this
Agreement and (ii) the Company’s organizational documents as then in effect.


(c) Guarantor Secretary’s Certificate. Each Guarantor shall have delivered to
such Purchaser a certificate of an authorized officer, dated the date of the
Closing, certifying as to the resolutions attached thereto and other legal
proceedings relating to the authorization, execution and delivery of this
Agreement (in the case of the Parent Guarantor) and the Guaranty.


(d) Certificates. The certificates provided under this Section 4.3 may be
combined and delivered as one or more certificates.


Section 4.4. Opinions of Counsel. Such Purchaser shall have received opinions in
form and substance satisfactory to such Purchaser, dated the date of the Closing
(a) from Clifford Chance, counsel for the Company, covering the matters set
forth in Schedule 4.4(a) and covering such other matters incident to the
transactions contemplated hereby as such Purchaser or its counsel may reasonably
request (and the Company hereby instructs its counsel to deliver such opinion to
the Purchasers) and (b) from Chapman and Cutler LLP, the Purchasers’ special
counsel in connection with such transactions, substantially in the form set
forth in Schedule 4.4(b) and covering such other matters incident to such
transactions as such Purchaser may reasonably request.


Section 4.5. Purchase Permitted By Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any


-3-

--------------------------------------------------------------------------------



applicable law or regulation (including Regulation T, U or X of the Board of
Governors of the Federal Reserve System) and (c) not subject such Purchaser to
any tax, penalty or liability under or pursuant to any applicable law or
regulation, which law or regulation was not in effect on the date hereof. If
requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.


Section 4.6. Sale of Other Notes. Contemporaneously with the Closing the Company
shall sell to each other Purchaser and each other Purchaser shall purchase the
Notes to be purchased by it at the Closing as specified in the Purchaser
Schedule.


Section 4.7. Payment of Special Counsel Fees. Without limiting Section 15.1, the
Company shall have paid on or before the Closing the reasonable and documented
fees, charges and disbursements of the Purchasers’ special counsel referred to
in Section 4.4 to the extent reflected in a statement of such counsel rendered
to the Company at least one Business Day prior to the Closing.


Section 4.8. Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for the Notes.


Section 4.9. Changes in Corporate Structure. The Obligors shall not have changed
their respective jurisdiction of incorporation or organization, as applicable,
or been a party to any merger or consolidation or succeeded to all or any
substantial part of the liabilities of any other entity, at any time following
the date of the most recent financial statements referred to in Schedule 5.5.


Section 4.10. Guaranty. The Guaranty shall have been executed and delivered by
the Guarantors and shall be in full force and effect.


Section 4.11. Funding Instructions. At least three Business Days prior to the
date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company or the Parent
Guarantor confirming the information specified in Section 3 including (i) the
name and address of the transferee bank, (ii) such transferee bank’s ABA number
and (iii) the account name and number into which the purchase price for the
Notes is to be deposited.


Section 4.12. Existing Credit Agreement. Such Purchaser shall have received
executed copies of the amendments to the Primary Credit Facilities.


Section 4.13. Delivery of Tax Forms. The Company shall have received the
completed Internal Revenue Service Form W-9 or W-8BEN from each Purchaser prior
to Closing.


Section 4.14. Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Purchaser and its special counsel, and such Purchaser and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such special counsel may
reasonably request.






-4-

--------------------------------------------------------------------------------




SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


The Company and the Parent Guarantor, jointly and severally, represent and
warrant to each Purchaser that:


Section 5.1. Organization; Power and Authority. Each Obligor is an entity duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, except as noted in Schedule 5.4, and is duly
qualified as a foreign entity and is in good standing in each jurisdiction in
which such qualification is required by law, other than those jurisdictions as
to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each Obligor has the legal power and authority to own or hold
under lease the properties it purports to own or hold under lease, to transact
the business it transacts and proposes to transact, to execute and deliver this
Agreement or the Guaranty, and the Notes, as applicable, and to perform the
provisions hereof and thereof. The Parent Guarantor has taken such action as is
necessary to elect to be (and qualify as) a real estate investment trust under
Section 856 through 860 (or other applicable provisions) of the Code commencing
with its taxable year ended December 31, 2010.


Section 5.2. Authorization, Etc. This Agreement, the Guaranty and the Notes have
been duly authorized by all necessary legal action on the part of the Obligors
party thereto, and this Agreement and the Guaranty constitute, and upon
execution and delivery thereof each Note will constitute, a legal, valid and
binding obligation of each Obligor party thereto enforceable against the Obligor
party thereto in accordance with its terms, except as such enforceability may be
limited by (a) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(b) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).


Section 5.3. Disclosure. This Agreement, the financial statements listed in
Schedule 5.5 and the documents, certificates or other writings delivered to the
Purchasers by or on behalf of the Company and the Parent Guarantor prior to June
3, 2016 in connection with the transactions contemplated hereby and identified
in Schedule 5.3 (this Agreement and such documents, certificates or other
writings and such financial statements delivered to each Purchaser being
referred to, collectively, as the “Disclosure Documents”), taken as a whole, do
not contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein not misleading in light
of the circumstances under which they were made. Except as disclosed in the
Disclosure Documents, since December 31, 2015, there has been no change in the
financial condition, operations, business, properties or prospects of the
Obligors or their respective Subsidiaries except changes that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. There is no fact known to the Company or the Parent Guarantor
that could reasonably be expected to have a Material Adverse Effect that has not
been set forth herein or in the Disclosure Documents.




-5-

--------------------------------------------------------------------------------



Section 5.4. Organization and Ownership of Shares of Subsidiaries. (a) Schedule
5.4 contains (except as noted therein) complete and correct lists of (i) the
Subsidiaries of the Parent Guarantor and the Company, showing, as to each
Subsidiary, the name thereof, the jurisdiction of its organization, the
percentage of shares of each class of its capital stock or similar equity
interests outstanding owned by the Parent Guarantor, the Company and each other
Subsidiary and whether such Subsidiary is a Subsidiary Guarantor and (ii) the
Parent Guarantor’s directors and senior officers.


(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Parent Guarantor
or the Company and their respective Subsidiaries have been validly issued, are
fully paid and non-assessable and are owned by the Parent Guarantor or another
Subsidiary free and clear of any Lien that is prohibited by this Agreement.


(c) Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and, where applicable, in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and, where applicable, is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each such Subsidiary has the corporate or other power
and authority to own or hold under lease the properties it purports to own or
hold under lease and to transact the business it transacts and proposes to
transact.


(d) No Subsidiary is subject to any legal, regulatory, contractual or other
restriction (other than the agreements listed on Schedule 5.4 and customary
limitations imposed by corporate law or similar statutes) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Company or any of its Subsidiaries that
owns outstanding shares of capital stock or similar equity interests of such
Subsidiary.


Section 5.5. Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Parent
Guarantor and its Subsidiaries listed on Schedule 5.5. All of such financial
statements (including in each case the related schedules and notes) fairly
present in all material respects the consolidated financial position of the
Parent Guarantor and its Subsidiaries (including, without limitation, the
Company) as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments). The Parent Guarantor, the Company and their Subsidiaries do not
have any Material liabilities that are not disclosed in the Disclosure
Documents.


Section 5.6. Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Obligors of this Agreement, the Guaranty and the
Notes, to the extent that they are a party thereto, will not (a) contravene,
result in any breach of, or constitute a




-6-

--------------------------------------------------------------------------------



default under, or result in the creation of any Lien in respect of any property
of any Obligor or any of its Subsidiaries under, any indenture, mortgage, deed
of trust, loan, purchase or credit agreement, lease, corporate charter,
regulations or by-laws, partnership agreement, limited liability company
agreement, shareholders agreement or any other agreement or instrument to which
any Obligor or any of its Subsidiaries is bound or by which any Obligor or any
of its Subsidiaries or any of their respective properties may be bound or
affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to any Obligor or any of its
Subsidiaries or (c) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to any Obligor or any of its
Subsidiaries.


Section 5.7. Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Obligors of this Agreement, the Guarantor or the Notes, as applicable.


Section 5.8. Litigation; Observance of Agreements, Statutes and Orders. (a)
There are no actions, suits, investigations or proceedings pending or, to the
best knowledge of the Parent Guarantor or the Company, threatened against or
affecting any Obligor or any of their Subsidiaries or any property of the
Obligors or any of their Subsidiaries in any court or before any arbitrator of
any kind or before or by any Governmental Authority that could, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.


(b) Neither the Parent Guarantor nor any of its Subsidiaries is (i) in default
under any agreement or instrument to which it is a party or by which it is
bound, (ii) in violation of any order, judgment, decree or ruling of any court,
any arbitrator of any kind or any Governmental Authority or (iii) in violation
of any applicable law, ordinance, rule or regulation of any Governmental
Authority (including Environmental Laws, the USA PATRIOT Act or any of the other
laws and regulations that are referred to in Section 5.16), which default or
violation could, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.


Section 5.9. Taxes. Each Obligor and their respective Subsidiaries have filed
all tax returns that are required to have been filed in any jurisdiction, and
have paid all taxes shown to be due and payable on such returns and all other
taxes and assessments levied upon them or their properties, assets, income or
franchises, to the extent such taxes and assessments have become due and payable
and before they have become delinquent, except for any taxes and assessments (i)
the amount of which, individually or in the aggregate, is not Material or (ii)
the amount, applicability or validity of which is currently being contested in
good faith by appropriate proceedings and with respect to which the Company or a
Subsidiary, as the case may be, has established adequate reserves in accordance
with GAAP. Neither the Parent Guarantor nor the Company knows of any basis for
any other tax or assessment that could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The charges, accruals
and reserves on the books of the Parent Guarantor, the Company and their
respective Subsidiaries in respect of U.S. federal, state or other taxes for all
fiscal periods are adequate. The U.S. federal income tax liabilities of the
Obligors and their respective Subsidiaries have been finally


-7-

--------------------------------------------------------------------------------



determined (whether by reason of completed audits or the statute of limitations
having run) for all fiscal years up to and including the fiscal year ended
December 31, 2011.


Section 5.10. Title to Property; Leases. The Obligors and their respective
Subsidiaries have good and sufficient title to their respective properties that
individually or in the aggregate are Material, including all such properties
reflected in the most recent audited balance sheet referred to in Section 5.5 or
purported to have been acquired by the Obligors or any Subsidiary after such
date (except as sold or otherwise disposed of in the ordinary course of
business), in each case free and clear of Liens prohibited by this Agreement.
All leases that individually or in the aggregate are Material are valid and
subsisting and are in full force and effect in all material respects.


Section 5.11. Licenses, Permits, Etc. (a) The Obligors and their respective
Subsidiaries own or possess all licenses, permits, franchises, authorizations,
patents, copyrights, proprietary software, service marks, trademarks and trade
names, or rights thereto, that individually or in the aggregate are Material,
without known conflict with the rights of others.


(b) To the best knowledge of the Parent Guarantor and the Company, no product or
service of the Obligors or any of their respective Subsidiaries infringes in any
material respect any license, permit, franchise, authorization, patent,
copyright, proprietary software, service mark, trademark, trade name or other
right owned by any other Person.


(c) To the best knowledge of the Parent Guarantor and the Company, there is no
Material violation by any Person of any right of the Obligors or any of its
Subsidiaries with respect to any license, permit, franchise, authorization,
patent, copyright, proprietary software, service mark, trademark, trade name or
other right owned or used by the Obligors or any of its Subsidiaries.


Section 5.12. Compliance with Employee Benefit Plans. (a) Each Obligor and each
ERISA Affiliate have operated and administered each Plan in compliance with all
applicable laws except for such instances of noncompliance as have not resulted
in and could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect. No Obligor nor any ERISA Affiliate has
incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to any Plan, and no event,
transaction or condition has occurred or exists that could, individually or in
the aggregate, reasonably be expected to result in the incurrence of any such
liability by the Obligors or any ERISA Affiliate, or in the imposition of any
Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to section
430(k) of the Code or to any such penalty or excise tax provisions under the
Code or federal law or section 4068 of ERISA or by the granting of a security
interest in connection with the amendment of a Plan, other than such liabilities
or Liens as could not individually or in the aggregate be reasonably expected to
have a Material Adverse Effect.




-8-

--------------------------------------------------------------------------------



(b) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities by a Material Amount. The term “benefit
liabilities” has the meaning specified in section 4001 of ERISA and the terms
“current value” and “present value” have the meaning specified in section 3 of
ERISA and shall be determined in accordance with the assumptions used for
funding the Plan pursuant to Section 412 of the Code for the applicable Plan
year.


(c) Each Obligor and their ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate that could reasonably be expected to give rise
to a Material Adverse Effect.


(d) The expected postretirement benefit obligation (determined as of the last
day of the Parent Guarantor’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Parent Guarantor, the Company and
their Subsidiaries could not reasonably be expected to give rise to a Material
Adverse Effect.


(e) The execution and delivery of this Agreement, the Guaranty and the issuance
and sale of the Notes hereunder will not involve any transaction that is subject
to the prohibitions of section 406 of ERISA or in connection with which a tax
could be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The
representation by the Parent Guarantor and the Company to each Purchaser in the
first sentence of this Section 5.12(e) is made in reliance upon and subject to
the accuracy of such Purchaser’s representation in Section 6.2 as to the sources
of the funds to be used to pay the purchase price of the Notes to be purchased
by such Purchaser.


(f) The Parent Guarantor and its Subsidiaries do not have any Non-U.S. Plans.


Section 5.13. Private Offering. Neither the Parent Guarantor, the Company nor
anyone acting on its or their behalf has offered the Notes, the Guaranty or any
similar Securities for sale to, or solicited any offer to buy the Notes or any
similar Securities from, or otherwise approached or negotiated in respect
thereof with, any Person other than the Purchasers, each of which has been
offered the Notes and the Guaranty at a private sale for investment. Neither the
Parent Guarantor, the Company nor anyone acting on its behalf has taken, or will
take, any action that would subject the issuance or sale of the Notes to the
registration requirements of section 5 of the Securities Act or to the
registration requirements of any Securities or blue sky laws of any applicable
jurisdiction.


Section 5.14. Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Notes hereunder to refinance existing debt
(including the refinancing of revolving debt without reduction of commitment
therefore) and/or for general corporate purposes. No part of the proceeds from
the sale of the Notes hereunder will be used, directly or indirectly, for the
purpose of buying or carrying any margin stock within the meaning of Regulation
U of the Board of Governors of the Federal Reserve System (12 CFR 221), or for
the purpose of buying or carrying or trading in any Securities under such
circumstances as to involve


-9-

--------------------------------------------------------------------------------



the Company in a violation of Regulation X of said Board (12 CFR 224) or to
involve any broker or dealer in a violation of Regulation T of said Board (12
CFR 220). Margin stock does not constitute more than 5% of the value of the
consolidated assets of the Company and its Subsidiaries and the Company does not
have any present intention that margin stock will constitute more than 5% of the
value of such assets. As used in this Section, the terms “margin stock” and
“purpose of buying or carrying” shall have the meanings assigned to them in said
Regulation U.


Section 5.15. Existing Indebtedness; Future Liens. (a) Except as described
therein, Schedule 5.15 sets forth a complete and correct list of all outstanding
Indebtedness of the Parent Guarantor, the Company and their respective
Subsidiaries as of June 30, 2016 (including descriptions of the principal
amounts outstanding, any collateral therefor and any Guaranty thereof), since
which date there has been no Material change in the amounts, interest rates,
sinking funds, installment payments or maturities of the Indebtedness of the
Parent Guarantor, the Company or their respective Subsidiaries. Neither the
Parent Guarantor, the Company nor any of their respective Subsidiaries is in
default and no waiver of default is currently in effect, in the payment of any
principal or interest on any Indebtedness of the Company or such Subsidiary and
no event or condition exists with respect to any Indebtedness of the Parent
Guarantor, the Company or any of their respective Subsidiaries that would permit
(or that with notice or the lapse of time, or both, would permit) one or more
Persons to cause such Indebtedness to become due and payable before its stated
maturity or before its regularly scheduled dates of payment.


(b) Except as disclosed in Schedule 5.15, neither the Parent Guarantor, the
Company nor any of their respective Subsidiaries has agreed or consented to
cause or permit any of its property, whether now owned or hereafter acquired, to
be subject to a Lien that secures Indebtedness or to cause or permit in the
future (upon the happening of a contingency or otherwise) any of its property,
whether now owned or hereafter acquired, to be subject to a Lien that secures
Indebtedness.


(c) Neither the Parent Guarantor, the Company nor any of their respective
Subsidiaries is a party to, or otherwise subject to any provision contained in,
any instrument evidencing Indebtedness of the Parent Guarantor, the Company or
such Subsidiary, any agreement relating thereto or any other agreement
(including its charter or any other organizational document) which limits the
amount of, or otherwise imposes restrictions on the incurring of, Indebtedness
of the Parent Guarantor, the Company or any of their respective Subsidiaries,
except as disclosed in Schedule 5.15.


Section 5.16. Foreign Assets Control Regulations, Etc. (a) None of the Parent
Guarantor, the Company or any Controlled Entity (i) is a Blocked Person, (ii)
has been notified that its name appears or may in the future appear on a State
Sanctions List or (iii) is a target of sanctions that have been imposed by the
United Nations or the European Union.


(b) None of the Parent Guarantor, the Company or any Controlled Entity (i) has
violated, been found in violation of, or been charged or convicted under, any
applicable U.S. Economic Sanctions Laws, Anti-Money Laundering Laws or
Anti-Corruption Laws or (ii) to the Parent Guarantor or the Company’s knowledge,
is under investigation by any Governmental Authority for possible violation of
any U.S. Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption
Laws.




-10-

--------------------------------------------------------------------------------



(c) No part of the proceeds from the sale of the Notes hereunder:


(i) constitutes or will constitute funds obtained on behalf of any Blocked
Person or will otherwise be used by the Parent Guarantor, the Company or any
Controlled Entity, directly or indirectly, (A) in connection with any investment
in, or any transactions or dealings with, any Blocked Person, (B) for any
purpose that would cause any Purchaser to be in violation of any U.S. Economic
Sanctions Laws or (C) otherwise in violation of any U.S. Economic Sanctions
Laws;


(ii) will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Money Laundering Laws; or


(iii) will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Corruption Laws.


(d) The Parent Guarantor and the Company have established procedures and
controls which it reasonably believes are adequate (and otherwise comply with
applicable law) to ensure that each Obligor and each Controlled Entity is and
will continue to be in compliance with all applicable U.S. Economic Sanctions
Laws, Anti-Money Laundering Laws and Anti-Corruption Laws.


Section 5.17. Status under Certain Statutes. No Obligor nor any of their
respective Subsidiaries is subject to regulation under the Investment Company
Act of 1940, the Public Utility Holding Company Act of 2005, the ICC Termination
Act of 1995, or the Federal Power Act.


Section 5.18. Environmental Matters. (a) Neither any Obligor nor any of their
respective Subsidiaries has knowledge of any claim or has received any notice of
any claim, and no proceeding has been instituted asserting any claim against the
Obligors or any of their respective Subsidiaries or any of their respective real
properties now or formerly owned, leased or operated by any of them or other
assets, alleging any damage to the environment or violation of any Environmental
Laws, except, in each case, such as could not reasonably be expected to result
in a Material Adverse Effect.


(b) Neither any Obligor nor any of their respective Subsidiaries has knowledge
of any facts which would give rise to any claim, public or private, of violation
of Environmental Laws or damage to the environment emanating from, occurring on
or in any way related to real properties now or formerly owned, leased or
operated by any of them or to other assets or their use, except, in each case,
such as could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.




-11-

--------------------------------------------------------------------------------



(c) Neither any Obligor nor any of their respective Subsidiaries has stored any
Hazardous Materials on real properties now or formerly owned, leased or operated
by any of them in a manner which is contrary to any Environmental Law that
could, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.


(d) Neither any Obligor nor any Subsidiary has disposed of any Hazardous
Materials in a manner which is contrary to any Environmental Law that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.


(e) All buildings on all real properties now owned, leased or operated by the
Obligors or any of their respective Subsidiaries are in compliance with
applicable Environmental Laws, except where failure to comply could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.


Section 5.19. REIT Status. The Parent Guarantor has taken all action necessary
to qualify as a real estate investment trust under the Code for the taxable
years of the Parent Guarantor ended December 31, 2013, 2014 and 2015 and has not
taken any action which would prevent it from maintaining such qualification at
all times during the term of this Agreement. Each Subsidiary of the Parent
Guarantor that is treated as a corporation for U.S. federal income tax purposes
is either (i) a “qualified REIT subsidiary” within the meaning of section
856(i)(2) of the Code or (ii) a “taxable REIT subsidiary” within the meaning of
section 856(l) of the Code.


Section 5.20. Amendment of Primary Credit Facilities. Prior to Closing, the
Company and the Parent Guarantor have amended the Primary Credit Facilities to
conform as to comparable provisions thereunder to Sections 10.5(n), 10.6(b),
10.6(c), 10.8(d) and Section 10.9 hereunder and in connection with such
amendments, no fee or other form of consideration was paid to the holders of
Indebtedness thereunder solely in connection with their consent to such
amendment.





SECTION 6. REPRESENTATIONS OF THE PURCHASERS.


Section 6.1. Purchase for Investment. Each Purchaser severally represents that
it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control. Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.


Section 6.2. Source of Funds. Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
the Notes to be purchased by such Purchaser hereunder:




-12-

--------------------------------------------------------------------------------



(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or


(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or


(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or


(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or




-13-

--------------------------------------------------------------------------------



(e) the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or


(f) the Source is a governmental plan; or


(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or


(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.


As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.





SECTION 7. INFORMATION AS TO THE PARENT GUARANTOR AND THE COMPANY.


Section 7.1. Financial and Business Information. The Parent Guarantor shall
deliver to each Purchaser and each holder of a Note that is an Institutional
Investor:


(a) Quarterly Statements - within 45 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
Parent Guarantor’s Quarterly Report on Form 10-Q (the “Form 10-Q”) with the SEC
regardless of whether the Parent Guarantor is subject to the filing requirements
thereof and (y) the date by which such financial statements are required to be
delivered under any Material Credit Facility or the date on which such
corresponding financial statements are delivered under any Material Credit
Facility if such delivery occurs earlier than such required delivery date) after
the end of each quarterly fiscal period in each fiscal year of the Parent
Guarantor (other than the last quarterly fiscal period of each such fiscal
year), duplicate copies of,


(i) a consolidated balance sheet of the Parent Guarantor and its Subsidiaries as
at the end of such quarter, and


(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Parent Guarantor and its Subsidiaries, for such quarter and (in the
case of the second and third quarters) for the portion of the fiscal year ending
with such quarter,




-14-

--------------------------------------------------------------------------------



setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments;


(b) Annual Statements - within 90 days (or such shorter period as is the earlier
of (x) 15 days greater than the period applicable to the filing of the Parent
Guarantor’s Annual Report on Form 10-K (the “Form 10-K”) with the SEC regardless
of whether the Parent Guarantor is subject to the filing requirements thereof
and (y) the date by which such financial statements are required to be delivered
under any Material Credit Facility or the date on which such corresponding
financial statements are delivered under any Material Credit Facility if such
delivery occurs earlier than such required delivery date) after the end of each
fiscal year of the Parent Guarantor, duplicate copies of


(i) a consolidated balance sheet of the Parent Guarantor and its Subsidiaries as
at the end of such year, and


(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Parent Guarantor and its Subsidiaries for such year,


setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances;


(c) SEC and Other Reports - promptly upon their becoming available, one copy of
(i) each financial statement, report, notice, proxy statement or similar
document sent by the Parent Guarantor, the Company or any of their respective
Subsidiaries (x) to its creditors under any Material Credit Facility (excluding
information sent to such creditors in the ordinary course of administration of a
credit facility, such as information relating to pricing and borrowing
availability) or (y) to its public Securities holders generally, and (ii) each
regular or periodic report, each registration statement (without exhibits except
as expressly requested by such Purchaser or holder), and each prospectus and all
amendments thereto filed by the Parent Guarantor, the Company or any of their
respective Subsidiaries with the SEC and of all press releases and other
statements made available generally by the Parent Guarantor, the Company or any
of their respective Subsidiaries to the public concerning developments that are
Material;




-15-

--------------------------------------------------------------------------------



(d) Notice of Default or Event of Default - promptly, and in any event within 5
days after a Responsible Officer of the Parent Guarantor, the Company becoming
aware of the existence of any Default or Event of Default or that any Person has
given any notice or taken any action with respect to a claimed default hereunder
or that any Person has given any notice or taken any action with respect to a
claimed default of the type referred to in Section 11(f), a written notice
specifying the nature and period of existence thereof and what action the
Company is taking or proposes to take with respect thereto;


(e) Employee Benefits Matters - promptly, and in any event within 5 days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Parent
Guarantor, the Company or an ERISA Affiliate proposes to take with respect
thereto:


(i) with respect to any Plan, any reportable event, as defined in section
4043(c) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the date hereof;


(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or


(iii) any event, transaction or condition that could result in the incurrence of
any liability by the Parent Guarantor, the Company or any ERISA Affiliate
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to a Plan, or in the imposition of any Lien on any of the
rights, properties or assets of the Parent Guarantor, the Company or any ERISA
Affiliate pursuant to Title I or IV of ERISA or such penalty or excise tax
provisions relating to a Plan, if such liability or Lien, taken together with
any other such liabilities or Liens then existing, could reasonably be expected
to have a Material Adverse Effect;


(f) Notices from Governmental Authority - promptly, and in any event within 30
days of receipt thereof, copies of any notice to the Parent Guarantor, the
Company or any of their respective Subsidiaries from any federal or state
Governmental Authority relating to any order, ruling, statute or other law or
regulation that could reasonably be expected to have a Material Adverse Effect;


(g) Resignation or Replacement of Auditors - within 10 days following the date
on which the Parent Guarantor’s auditors resign or the Parent Guarantor elects
to


-16-

--------------------------------------------------------------------------------



change auditors, as the case may be, notification thereof, together with such
further information as the Required Holders may request; and


(h) Requested Information - with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Parent Guarantor, the Company or any of their
respective Subsidiaries (including actual copies of the Parent Guarantor’s Form
10-Q and Form 10-K) or relating to the ability of the Company to perform its
obligations hereunder and under the Notes or relating to the ability of the
Parent Guarantor to perform its obligations hereunder and under the Guaranty or
the ability of any Subsidiary Guarantor to perform its obligations under the
Guaranty, in each such case as from time to time may be reasonably requested by
any such Purchaser or holder of a Note.


Section 7.2. Officer’s Certificate. Each set of financial statements delivered
to a Purchaser or a holder of a Note pursuant to Section 7.1(a) or Section
7.1(b) shall be accompanied by a certificate of a Senior Financial Officer
delivered within 45 days after the end of each quarterly fiscal period in each
fiscal year of the Parent Guarantor other than the last quarterly fiscal period
of each such fiscal year (or, if sooner, the date by which comparable
information is delivered to the lenders under any Material Credit Facility) and
within 90 days after the end of each fiscal year of the Parent Guarantor (or, if
sooner, the date by which comparable information is delivered to the lenders
under any Material Credit Facility), as the case may be:


(a) Covenant Compliance - setting forth the information from such financial
statements that is required in order to establish whether the Company was in
compliance with the requirements of Section 10 during the quarterly or annual
period covered by the financial statements then being furnished (including with
respect to each such provision that involves mathematical calculations, the
information from such financial statements that is required to perform such
calculations) and detailed calculations of the maximum or minimum amount, ratio
or percentage, as the case may be, permissible under the terms of such Section,
and the calculation of the amount, ratio or percentage then in existence. In the
event that the Parent Guarantor, the Company or any Subsidiary has made an
election to measure any financial liability using fair value (which election is
being disregarded for purposes of determining compliance with this Agreement
pursuant to Section 22.2) as to the period covered by any such financial
statement, such Senior Financial Officer’s certificate as to such period shall
include a reconciliation from GAAP with respect to such election;


(b) Event of Default - certifying that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Parent
Guarantor, the Company or their respective Subsidiaries from the beginning of
the quarterly or annual period covered by the statements then being furnished to
the date of the certificate and that such review shall not have disclosed the
existence during such period of any condition or event that constitutes a
Default or an Event of Default or, if any such condition or event existed or
exists (including, any such event or condition resulting from the failure of the
Parent Guarantor, the Company or any of their respective Subsidiaries


-17-

--------------------------------------------------------------------------------



to comply with any Environmental Law), specifying the nature and period of
existence thereof and what action the Parent Guarantor or the Company shall have
taken or proposes to take with respect thereto; and


(c) Subsidiary Guarantors - setting forth a list of all Subsidiaries that are
Subsidiary Guarantors and certifying that each Subsidiary that is required to be
a Subsidiary Guarantor pursuant to Section 9.7 is a Subsidiary Guarantor, in
each case, as of the date of such certificate of Senior Financial Officer.


Section 7.3. Visitation. The Parent Guarantor and the Company shall permit the
representatives of each Purchaser and each holder of a Note that is an
Institutional Investor:


(a) No Default - if no Default or Event of Default then exists, at the expense
of such Purchaser or such holder and upon reasonable prior notice to the Parent
Guarantor and the Company, to visit the principal executive office of the Parent
Guarantor or the Company, to discuss the affairs, finances and accounts of the
Parent Guarantor, the Company and their respective Subsidiaries with the Parent
Guarantor’s and the Company’s officers, and (with the consent of the Parent
Guarantor and the Company, which consent will not be unreasonably withheld)
their independent public accountants, and (with the consent of the Parent
Guarantor and the Company, which consent will not be unreasonably withheld) to
visit the other offices and properties of the Parent Guarantor, the Company or
each of their respective Subsidiaries, all at such reasonable times and as often
as may be reasonably requested in writing; and


(b) Default - if a Default an Event of Default then exists, at the expense of
the Parent Guarantor and the Company, to visit and inspect any of the offices or
properties of the Parent Guarantor, the Company or any of their respective
Subsidiaries, to examine all their respective books of account, records, reports
and other papers, to make copies and extracts therefrom, and to discuss their
respective affairs, finances and accounts with their respective officers and
independent public accountants (and by this provision each of the Parent
Guarantor and the Company authorize said accountants to discuss the affairs,
finances and accounts of the Parent Guarantor, the Company and their respective
Subsidiaries), all at such times and as often as may be requested.


Section 7.4. Electronic Delivery. Financial statements, opinions of independent
certified public accountants, other information and Officer’s Certificates that
are required to be delivered by the Parent Guarantor pursuant to Sections
7.1(a), (b) or (c) and Section 7.2 shall be deemed to have been delivered if the
Parent Guarantor satisfies any of the following requirements with respect
thereto:


(a) such financial statements satisfying the requirements of Section 7.1(a) or
(b) and related Officer’s Certificate satisfying the requirements of Section 7.2
and any other information required under Section 7.1(c) are delivered to each
Purchaser or holder of a Note by e-mail at the e-mail address set forth in such
holder’s Purchaser Schedule or as communicated from time to time in a separate
writing delivered to the Company;




-18-

--------------------------------------------------------------------------------



(b) the Parent Guarantor shall have timely filed such Form 10-Q or Form 10- K,
satisfying the requirements of Section 7.1(a) or Section 7.1(b), as the case may
be, with the SEC on EDGAR and shall have made such form and the related
Officer’s Certificate satisfying the requirements of Section 7.2 available on
its home page on the internet, which is located at http://www.roireit.net as of
the date of this Agreement;


(c) such financial statements satisfying the requirements of Section 7.1(a) or
Section 7.1(b) and related Officer’s Certificate(s) satisfying the requirements
of Section 7.2 and any other information required under Section 7.1(c) are
timely posted by or on behalf of the Parent Guarantor on IntraLinks or on any
other similar website to which each holder of Notes has free access; or


(d) the Parent Guarantor shall have timely filed any of the items referred to in
Section 7.1(c) with the SEC on EDGAR and shall have made such items available on
its home page on the internet or on IntraLinks or on any other similar website
to which each holder of Notes has free access;


provided however, that in no case shall access to such financial statements,
other information and Officer’s Certificates be conditioned upon any waiver or
other agreement or consent (other than confidentiality provisions consistent
with Section 20 of this Agreement); provided further, that in the case of any of
clauses (b), (c) or (d), the Parent Guarantor shall have given each holder of a
Note prior written notice, which may be by e-mail or in accordance with Section
18, of such posting or filing in connection with each delivery, provided
further, that upon request of any holder to receive paper copies of such forms,
financial statements, other information and Officer’s Certificates or to receive
them by e-mail, the Parent Guarantor will promptly e-mail them or deliver such
paper copies, as the case may be, to such holder.





SECTION 8. PAYMENT AND PREPAYMENT OF THE NOTES.


Section 8.1. Maturity. As provided therein, the entire unpaid principal balance
of each Note shall be due and payable on the Maturity Date thereof.


Section 8.2. Optional Prepayments with Make-Whole Amount. The Company may, at
its option, upon notice as provided below, prepay at any time all, or from time
to time any part of, the Notes, in an amount not less than 5% of the aggregate
principal amount of the Notes then outstanding in the case of a partial
prepayment, at 100% of the principal amount so prepaid, and the Make-Whole
Amount determined for the prepayment date with respect to such principal amount.
The Company will give each holder of Notes written notice of each optional
prepayment under this Section 8.2 not less than 10 days and not more than 60
days prior to the date fixed for such prepayment unless the Company and the
Required Holders agree to another time period pursuant to Section 17. Each such
notice shall specify such date (which shall be a Business Day), the aggregate
principal amount of the Notes to be prepaid on such date, the principal amount
of each Note held by such holder to be prepaid (determined in accordance with
Section 8.4), and the interest to be paid on the prepayment date with respect to
such principal amount being prepaid, and shall be accompanied by a certificate
of a Senior Financial Officer as to the estimated Make-Whole Amount due in
connection with such prepayment (calculated as if


-19-

--------------------------------------------------------------------------------



the date of such notice were the date of the prepayment), setting forth the
details of such computation. Two Business Days prior to such prepayment, the
Company shall deliver to each holder of Notes a certificate of a Senior
Financial Officer specifying the calculation of such Make-Whole Amount as of the
specified prepayment date. Notwithstanding the foregoing, no Make-Whole Amount
shall be due if the Notes are prepaid during the last thirty (30) days of the
term of such Notes.


Section 8.3. Change in Control.


(a) Notice of Change in Control. The Company will, within five (5) days after
the occurrence of any Change in Control, or, at the Company’s option, prior to
any Change in Control but after public announcement of the Change in Control,
give written notice (the “Change in Control Notice”) of such Change in Control
to each holder of Notes. Such Change in Control Notice shall contain and
constitute an offer to prepay the Notes as described in Section 8.3(b) hereof
and shall be accompanied by the certificate described in Section 8.3(e).


(b) Offer to Prepay Notes. The offer to prepay Notes shall be an offer to
prepay, in accordance with and subject to this Section 8.3, all, but not less
than all, the Notes held by each holder on a date specified in such offer (the
“Proposed Prepayment Date”). Such Proposed Prepayment Date shall be not less
than 15 days and not more than 30 days after the date of such offer. The offer
to prepay Notes, if sent prior to consummation of the Change in Control, will
state that the Change in Control offer is conditioned on the Change in Control
occurring on or prior to the Proposed Prepayment Date.


(c) Acceptance/Rejection. A holder of Notes may accept the offer to prepay made
pursuant to this Section 8.3 by causing a notice of such acceptance to be
delivered to the Company not later than 15 days after receipt by such holder of
the most recent offer of prepayment. A failure by a holder of Notes to respond
to an offer to prepay made pursuant to this Section 8.3 shall be deemed to
constitute a rejection of such offer by such holder.


(d) Prepayment. Prepayment of the Notes to be prepaid pursuant to this Section
8.3 shall be at 100% of the principal amount of such Notes, together with
interest on such Notes accrued to the date of prepayment, but without Make-Whole
Amount or other premium. The prepayment shall be made on the Proposed Prepayment
Date.


(e) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.3 shall be accompanied by a certificate, executed by a Senior
Financial Officer and dated the date of such offer, specifying: (i) the Proposed
Prepayment Date; (ii) that such offer is made pursuant to this Section 8.3;
(iii) the principal amount of each Note offered to be prepaid; (iv) the interest
that would be due on each Note offered to be prepaid, accrued to the Proposed
Prepayment Date; (v) that the conditions of this Section 8.3 have been
fulfilled; and (vi) in reasonable detail, the nature and date or proposed date
of the Change in Control.




-20-

--------------------------------------------------------------------------------



(f) Certain Definitions. “Change in Control” means an event or series of events
by which:


(a) the Parent Guarantor fails to own at least 80% of the Voting Stock of the
Company;


(b) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all Equity Interests that such person or group
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 30% or more of the Equity Interests of the Parent Guarantor
entitled to vote for members of the board of directors or equivalent governing
body of the Parent Guarantor on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right); provided that, notwithstanding the above, unexercised
warrants with respect to Equity Interests of the Parent Guarantor shall not be
deemed to be ownership of Equity Interests of the Parent Guarantor unless and
until such warrants are exercised; or


(c) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).


Section 8.4. Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes pursuant to Section 8.2, the principal amount of the
Notes to be prepaid shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment. All partial
prepayments made pursuant to Section 8.3 shall be applied only to the Notes of
the holders who have elected to participate in such prepayment.




-21-

--------------------------------------------------------------------------------



Section 8.5. Maturity; Surrender, Etc. In the case of each prepayment of Notes
pursuant to this Section 8, the principal amount of each Note to be prepaid
shall mature and become due and payable on the date fixed for such prepayment,
together with interest on such principal amount accrued to such date and the
applicable Make-Whole Amount, if any. From and after such date, unless the
Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue. Any Note paid or prepaid in full
shall be surrendered to the Company and cancelled and shall not be reissued, and
no Note shall be issued in lieu of any prepaid principal amount of any Note.


Section 8.6. Purchase of Notes. Neither the Parent Guarantor nor the Company
will and nor will either of them permit any Affiliate to purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes except (a) upon the payment or prepayment of the Notes in accordance with
the terms of this Agreement and the Notes or (b) pursuant to an offer to
purchase made by the Parent Guarantor, the Company or an Affiliate pro rata to
the holders of all Notes at the time outstanding upon the same terms and
conditions. Any such offer shall provide each holder with sufficient information
to enable it to make an informed decision with respect to such offer, and shall
remain open for at least 15 Business Days. If the holders of more than 15% of
the principal amount of the Notes then outstanding accept such offer, the
Company shall promptly notify the remaining holders of such fact and the
expiration date for the acceptance by holders of Notes of such offer shall be
extended by the number of days necessary to give each such remaining holder at
least 10 Business Days from its receipt of such notice to accept such offer. The
Company will promptly cancel all Notes acquired by it, the Parent Guarantor or
any Affiliate pursuant to any payment, prepayment or purchase of Notes pursuant
to this Agreement and no Notes may be issued in substitution or exchange for any
such Notes.


Section 8.7. Make-Whole Amount.


The term “Make-Whole Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings: “Called Principal” means, with respect to any Note,
the principal of such Note that is to be prepaid pursuant to Section 8.2 or has
become or is declared to be immediately due and payable pursuant to Section
12.1, as the context requires.


“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.




-22-

--------------------------------------------------------------------------------



“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the sum of (a) .50% plus (b) the yield to maturity implied by the “Ask Yield(s)”
reported as of 10:00 a.m. (New York City time) on the second Business Day
preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded
on-the-run U.S. Treasury securities (“Reported”) having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there are no such U.S. Treasury securities Reported having a maturity equal to
such Remaining Average Life, then such implied yield to maturity will be
determined by (i) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (ii) interpolating
linearly between the “Ask Yields” Reported for the applicable most recently
issued actively traded on-the-run U.S. Treasury securities with the maturities
(1) closest to and greater than such Remaining Average Life and (2) closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.


If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, the sum of (x) .50%
plus (y) the yield to maturity implied by the U.S. Treasury constant maturity
yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for the U.S. Treasury constant maturity having a term
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there is no such U.S. Treasury constant maturity having a
term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (1) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Remaining
Average Life and (2) the U.S. Treasury constant maturity so reported with the
term closest to and less than such Remaining Average Life. The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Note.


“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year comprised of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.


“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such


-23-

--------------------------------------------------------------------------------



Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2 or Section 12.1.


“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to Section
12.1, as the context requires.


Section 8.8. Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding, (x) except as set forth in clause
(y), any payment of interest on any Note that is due on a date that is not a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; and (y) any payment of principal of or Make-Whole
Amount on any Note (including principal due on the Maturity Date of such Note)
that is due on a date that is not a Business Day shall be made on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.





SECTION 9. AFFIRMATIVE COVENANTS.


The Company and the Parent Guarantor, jointly and severally, covenant that, from
the date of this Agreement until the Closing, and thereafter so long as any of
the Notes are outstanding:


Section 9.1. Compliance with Laws. Without limiting Section 10.4, the Company
and the Parent Guarantor will, and will cause each of their respective
Subsidiaries to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject (including ERISA, Environmental
Laws, the USA PATRIOT Act and the other laws and regulations that are referred
to in Section 5.16) and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


Section 9.2. Insurance. The Company and the Parent Guarantor will, and will
cause each of their respective Subsidiaries to, maintain, with financially sound
and reputable insurers, insurance with respect to their respective properties
and businesses against such casualties and contingencies, of such types, on such
terms and in such amounts (including deductibles, co-insurance and
self-insurance, if adequate reserves are maintained with respect thereto) as is
customary in the case of entities of established reputations engaged in the same
or a similar business and similarly situated.


Section 9.3. Maintenance of Properties. The Company and the Parent Guarantor
will, and will cause each of their respective Subsidiaries to, maintain and
keep, or cause to be maintained and kept, their respective properties in good
repair, working order and condition


-24-

--------------------------------------------------------------------------------



(other than ordinary wear and tear), so that the business carried on in
connection therewith may be properly conducted at all times, provided that this
Section 9.3 shall not prevent either the Company, the Parent Guarantor or any of
their respective Subsidiaries from discontinuing the operation and the
maintenance of any of its properties if such discontinuance is desirable in the
conduct of its business and the Company and the Parent Guarantor have concluded
that such discontinuance could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.


Section 9.4. Payment of Taxes and Claims. The Company and the Parent Guarantor
will, and will cause each of their respective Subsidiaries to, file all tax
returns required to be filed in any jurisdiction and to pay and discharge all
taxes shown to be due and payable on such returns and all other taxes,
assessments, governmental charges, or levies imposed on them or any of their
properties, assets, income or franchises, to the extent the same have become due
and payable and before they have become delinquent and all claims for which sums
have become due and payable that have or might become a Lien on properties or
assets of the Company, the Parent Guarantor or any of their respective
Subsidiaries; provided that neither the Company, the Parent Guarantor nor any of
their respective Subsidiaries need pay any such tax, assessment, charge, levy or
claim if (i) the amount, applicability or validity thereof is contested by the
Company, the Parent Guarantor or such Subsidiary on a timely basis in good faith
and in appropriate proceedings, and the Company, the Parent Guarantor or such
Subsidiary has established adequate reserves therefor in accordance with GAAP on
the books of the Company, the Parent Guarantor or such Subsidiary or (ii) the
nonpayment of all such taxes, assessments, charges, levies and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


Section 9.5. Corporate Existence, Etc. Subject to Section 10.2, the Company and
the Parent Guarantor will at all times preserve and keep in full force and
effect their respective legal existence. Subject to Sections 10.2, the Company
and the Parent Guarantor will at all times preserve and keep in full force and
effect the legal existence of each of their respective Subsidiaries (unless
merged into an Obligor or a Wholly-Owned Subsidiary) and all rights and
franchises of the Obligors and their respective Subsidiaries unless, in the good
faith judgment of the Company and the Parent Guarantor, the termination of or
failure to preserve and keep in full force and effect such legal existence,
right or franchise could not, individually or in the aggregate, have a Material
Adverse Effect.


Section 9.6. Books and Records. Each of the Company and the Parent Guarantor
will, and will cause each of its Subsidiaries to, maintain proper books of
record and account in conformity with GAAP and all applicable requirements of
any Governmental Authority having legal or regulatory jurisdiction over the
Obligors or such Subsidiary, as the case may be. Each of the Company and the
Parent Guarantor will, and will cause each of its Subsidiaries to, keep books,
records and accounts which, in reasonable detail, accurately reflect all
transactions and dispositions of assets. The Obligors and their Subsidiaries
have devised a system of internal accounting controls sufficient to provide
reasonable assurances that their respective books, records, and accounts
accurately reflect all transactions and dispositions of assets and the Obligors
will, and will cause each of their Subsidiaries to, continue to maintain such
system.




-25-

--------------------------------------------------------------------------------



Section 9.7. Subsidiary Guarantors. (a) Each of the Parent Guarantor and the
Company will cause each Material Subsidiary and each other Subsidiary that
guarantees or otherwise becomes liable at any time, whether as a borrower or an
additional or co-borrower or otherwise, for or in respect of any Indebtedness
under any Material Credit Facility to concurrently therewith:


(i) enter into a joinder agreement to the Guaranty in form and substance
satisfactory to the Required Holders providing for the guaranty by such
Subsidiary, on a joint and several basis with all other such Subsidiaries and
the Parent Guarantor, of (x) the prompt payment in full when due of all amounts
payable by the Company pursuant to the Notes (whether for principal, interest,
Make-Whole Amount or otherwise) and this Agreement, including all indemnities,
fees and expenses payable by the Company thereunder and (y) the prompt, full and
faithful performance, observance and discharge by the Company of each and every
covenant, agreement, undertaking and provision required pursuant to the Notes or
this Agreement to be performed, observed or discharged by it (a “Joinder to the
Guaranty”); and


(ii) deliver the following to each holder of a Note:


(A) an executed joinder to the Guaranty;


(B) a certificate signed by an authorized responsible officer of such Subsidiary
containing representations and warranties on behalf of such Subsidiary to the
same effect, mutatis mutandis, as those contained in Sections 5.1, 5.2, 5.6,
5.7, 5.16 of this Agreement (but with respect to such Subsidiary and such
joinder to the Guaranty rather than the Company);


(C) all documents as may be reasonably requested by the Required Holders to
evidence the due organization, continuing existence and, where applicable, good
standing of such Subsidiary and the due authorization by all requisite action on
the part of such Subsidiary of the execution and delivery of such joinder to the
Guaranty and the performance by such Subsidiary of its obligations thereunder;
and


(D) an opinion of counsel reasonably satisfactory to the Required Holders
covering such matters relating to such Subsidiary and such joinder to the
Guaranty as the Required Holders may reasonably request.


(b) At the election of the Company and by written notice to each holder of
Notes, any Subsidiary Guarantor may be discharged from all of its obligations
and liabilities under its Guaranty and shall be automatically released from its
obligations thereunder without the need for the execution or delivery of any
other document by the holders, provided that (i) such Subsidiary is no longer a
Material Subsidiary, (ii) if such Subsidiary Guarantor is a guarantor or is
otherwise liable for or in respect of any Material Credit Facility, then such
Subsidiary Guarantor has been released and discharged (or will be released and
discharged concurrently with the release of such Subsidiary Guarantor under its
Guaranty) under such Material Credit Facility, (iii) at the time of,


-26-

--------------------------------------------------------------------------------



and after giving effect to, such release and discharge, no Default or Event of
Default shall be existing, (iv) no amount is then due and payable under such
Guaranty, (v) if in connection with such Subsidiary Guarantor being released and
discharged under any Material Credit Facility, any fee or other form of
consideration is given to any holder of Indebtedness under such Material Credit
Facility for such release, the holders of the Notes shall receive equivalent
consideration substantially concurrently therewith and (vi) each holder shall
have received a certificate of a Responsible Officer certifying as to the
matters set forth in clauses (i) through (v).


Section 9.8. Most Favored Lender Status. (a)(i) If at any time after the date of
this Agreement a Material Credit Facility contains a financial covenant relating
to the matters addressed in Section 10.10(b) (Consolidated Fixed Charge Coverage
Ratio ), 10.10(c) (Consolidated Leverage Ratio), 10.10(e) (Consolidated
Unencumbered Leverage Ratio) or 10.10(f) (Consolidated Secured Indebtedness)
(regardless of whether such provision is labeled or otherwise characterized as a
covenant, a definition or a default) by the Company or the Parent Guarantor that
is more favorable to the lenders under such Material Credit Facility than the
covenants, definitions and/or defaults contained in Sections 10.10(b), 10.10(c)
10.10(e) or 10.10(f), as the case may be, of this Agreement (any such provision
(including any necessary definition), a “More Favorable Covenant”), then the
Company shall provide a Most Favored Lender Notice in respect of such More
Favorable Covenant. Unless waived in writing by the Required Holders within 15
days after each holder’s receipt of such notice, such More Favorable Covenant
shall be deemed automatically incorporated by reference into Section 10 of this
Agreement, mutatis mutandis, as if set forth in full herein, effective as of the
date when such More Favorable Covenant shall have become effective under such
Material Credit Facility.


(ii) If at any time after the date of this Agreement (A) any Material Credit
Facility shall contain (I) a financial covenant relating to the matters
addressed in Section 10.10(a) (Consolidated Tangible Net Worth), 10.10(d)
(Distribution Limitation), 10.10(g) (Consolidated Unencumbered Interest Coverage
Ratio), or 10.10(h) (Consolidated Secured Recourse Indebtedness) or (II) a
financial covenant not substantively expressly provided for in this Agreement
(regardless of whether such provision is labeled or otherwise characterized as a
covenant, a definition or a default) (any such provision described in the
preceding clauses (I) and (II) (including any necessary definition), a “Floating
Financial Covenant”) or (B) all Material Credit Facilities shall cease to
contain one or more of the Floating Financial Covenants, then the Company shall
provide a Floating Financial Covenant Notice in respect of such Floating
Financial Covenant. Upon each holder’s receipt of such notice, the Floating
Financial Covenant most favorable to the lenders as among all Material Credit
Facilities shall be deemed automatically to replace the corresponding Floating
Financial Covenant contained in Section 10 of this Agreement, mutatis mutandis,
as if set forth in full herein or to be incorporated herein, as the case may be,
or, alternatively, if all Material Credit Facilities shall cease to have a
particular Floating Financial Covenant, the corresponding Floating Financial
Covenant contained in Section 10 or otherwise deemed to be a part of this
Agreement shall be deemed automatically removed and of no further force and
effect, in each case effective as of the date when such Floating Financial
Covenant shall have become more favorable to the Company or the Parent Guarantor
or shall have ceased to be in effect under all Material Credit Facilities.




-27-

--------------------------------------------------------------------------------



(b) Any More Favorable Covenant or Floating Financial Covenant incorporated into
this Agreement (herein referred to as an “Incorporated Covenant”) pursuant to
this Section 9.8 (i) shall be deemed automatically amended herein to reflect any
subsequent amendments made such that the Incorporated Covenant most favorable to
the lenders as among the Material Credit Facilities shall apply for the purposes
of this Agreement; provided that, if a Default or an Event of Default then
exists and the amendment of such More Favorable Covenant or Floating Financial
Covenant would make such covenant less restrictive on the Company or the Parent
Guarantor, such Incorporated Covenant shall only be deemed automatically amended
at such time, if it should occur, when such Default or Event of Default no
longer exists and (ii) any Incorporated Covenant that constitutes a Floating
Financial Covenant shall be deemed automatically deleted from this Agreement at
such time as such Incorporated Covenant is deleted from or otherwise not a part
of all Material Credit Facilities by means of amendment, modification,
termination or by virtue of any applicable Material Credit Facility ceasing to
be a Material Credit Facility; provided that, if a Default or an Event of
Default then exists, such Incorporated Covenant shall only be deemed
automatically deleted from this Agreement at such time, if it should occur, when
such Default or Event of Default no longer exists; provided further, however,
that if any fee or other consideration shall be given to the lenders under one
or more such Material Credit Facilities solely in consideration for such
amendment or deletion, the equivalent of the most favorable (to the lenders) of
such fees or other consideration shall be given, pro rata, to the holders of the
Notes.


(c) (i) “Most Favored Lender Notice” means, in respect of any More Favorable
Covenant, a written notice to each of the holders of the Notes delivered
promptly, and in any event within twenty (20) Business Days after the inclusion
of such More Favorable Covenant in any Material Credit Facility (including by
way of amendment or other modification of any existing provision thereof) from a
Responsible Officer referring to the provisions of this Section 9.9 and setting
forth a reasonably detailed description of such More Favorable Covenant
(including any defined terms used therein) and related explanatory calculations,
as applicable.


(ii) “Floating Financial Covenant Notice” means, in respect of any Floating
Financial Covenant, a written notice to each of the holders of the Notes
delivered promptly, and in any event within twenty (20) Business Days after the
effectiveness of such Floating Financial Covenant as among all Material Credit
Facilities (including by way of amendment or other modification of any existing
provisions thereof, termination of one or more such Material Credit Facilities
or cessation of one or more such Material Credit Facilities to be a Material
Credit Facility) from a Responsible Officer referring to the provisions of this
Section 9.8 and setting forth a reasonably detailed description of such Floating
Financial Covenant (including any defined terms used therein) and related
explanatory calculations, as applicable.


(d) Notwithstanding the foregoing, the covenants and related definitions in
Sections 10.10(b), (c), (e) and (f) as of the date of this Agreement shall never
be made less restrictive on the Company or Parent Guarantor than such covenants
and such definitions are as of the date of this Agreement.


Section 9.9. REIT Status. For the year ended December 31, 2016 and all times
thereafter, the Parent Guarantor will, and will cause each of its Subsidiaries
to, operate its




-28-

--------------------------------------------------------------------------------



business at all times so as to satisfy all requirements necessary for the Parent
Guarantor to qualify and maintain its qualification as a real estate investment
trust under Sections 856 through 860 (or other applicable provisions) of the
Code.


Section 9.10. Compliance with Material Contracts. Each Obligor shall, and shall
cause each of its Subsidiaries to, perform and observe all the terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect, enforce each such Material
Contract in accordance with its terms, take all such action to such end as may
be from time to time requested by the Required Holders and, upon request of the
Required Holders, make to each other party to each such Material Contract such
demands and requests for information and reports or for action as any Obligor is
entitled to make under such Material Contract.


Section 9.11. Designation as Senior Debt. Each Obligor shall, and shall cause
each of its Subsidiaries to, ensure that all Note Obligations are designated as
“Senior Indebtedness” of and are at least pari passu with all unsecured debt of
such Obligor and each Subsidiary.


Section 9.12. Public Company Status. Unless in connection with a Change in
Control, the Parent Guarantor shall take such action as is necessary to (a)
remain a public company subject to regulation by the SEC and (b) be listed on
the NASDAQ or other national stock exchange.


If the Company fails to comply with any provision of Section 9 on or after the
date of this Agreement and prior to the Closing, then any of the Purchasers may
elect not to purchase the Notes on the date of Closing that is specified in
Section 3.





SECTION 10. NEGATIVE COVENANTS.


The Company and the Parent Guarantor, jointly and severally, covenant that, from
the date of this Agreement until the Closing and thereafter so long as any of
the Notes are outstanding:


Section 10.1. Transactions with Affiliates. Each of the Company and the Parent
Guarantor will not, and will not permit any Subsidiary to, enter into directly
or indirectly any transaction or group of related transactions (including the
purchase, lease, sale or exchange of properties of any kind or the rendering of
any service) with any Affiliate (other than the Obligor or another Subsidiary),
except (i) in the ordinary course and pursuant to the reasonable requirements of
the Company’s, the Parent Guarantor’s or such Subsidiary’s business and (ii)
upon fair and reasonable terms no less favorable to the Parent Guarantor, the
Company or such Subsidiary than would be obtainable in a comparable arm’s-length
transaction with a Person not an Affiliate.


Section 10.2. Fundamental Changes. No Obligor shall, nor shall they permit any
Subsidiary to, directly or indirectly, merge, dissolve, liquidate or consolidate
with or into another Person, except that so long as no Default exists or would
result therefrom, (a) the Company may merge or consolidate with any of its
Subsidiaries provided that the Company is the continuing or


-29-

--------------------------------------------------------------------------------



surviving Person, (b) the Parent Guarantor may merge or consolidate with any of
its Subsidiaries (other than the Company); provided that the Parent Guarantor is
the continuing or surviving Person, (c) any Subsidiary may merge or consolidate
with any other Subsidiary; provided that such merger or consolidation shall not
cause a Default or Event of Default and provided further that if an Obligor is a
party to such transaction, such Obligor is the surviving Person (provided that
if the Company is one of such Obligors, the Company shall be the surviving
Person) and (d) any Subsidiary that is not an Obligor or UAP Subsidiary may
dissolve, liquidate or wind up its affairs at any time provided that such
dissolution, liquidation or winding up, as applicable, could not have a Material
Adverse Effect.


Section 10.3. Line of Business. The Parent Guarantor and the Company will not,
and will not permit any of their respective Subsidiaries to engage in any
business if, as a result, the general nature of the business in which the Parent
Guarantor and the Company and each of their respective Subsidiaries, taken as a
whole, would then be engaged would be substantially changed from the general
nature of the business in which the Parent Guarantor, the Company and each of
their respective Subsidiaries, taken as a whole, are engaged on the date of this
Agreement as described in the Memorandum and any extensions thereof.


Section 10.4. Economic Sanctions, Etc. The Company and the Parent Guarantor will
not and will not permit any Controlled Entity to (a) become (including by virtue
of being owned or controlled by a Blocked Person), own or control a Blocked
Person or (b) directly or indirectly have any investment in or engage in any
dealing or transaction (including any investment, dealing or transaction
involving the proceeds of the Notes) with any Person if such investment, dealing
or transaction (i) would cause any Purchaser or holder or any affiliate of such
Purchaser or holder to be in violation of, or subject to sanctions under, any
law or regulation applicable to such holder, or (ii) is prohibited by or subject
to sanctions under any U.S. Economic Sanctions Laws.


Section 10.5. Liens. From and after the date of Closing, no Obligor shall, nor
shall they permit any Subsidiary to, directly or indirectly, create, incur,
assume or suffer to exist any Lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired, other than the following:


(a) Liens pursuant to any Note Document;


(b) Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due and payable or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;


(c) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business, provided that such Liens secure only amounts not overdue for more than
30 days or are being contested in good faith by appropriate proceedings for
which adequate reserves determined in accordance with GAAP have been
established;




-30-

--------------------------------------------------------------------------------



(d) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;


(e) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness not otherwise permitted pursuant to Section 10.7),
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;


(f) easements, rights-of-way, restrictions, restrictive covenants,
encroachments, protrusions and other similar encumbrances affecting real
property which, in the aggregate, are not substantial in amount, and which do
not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;


(g) Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 11(j);


(h) leases or subleases (and the rights of the tenants thereunder) granted to
others not interfering in any material respect with the business of any Obligor
or any Subsidiary;


(i) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;


(j) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.6(a);


(k) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;


(l) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;


(m) Liens existing on the date hereof and listed on Schedule 10.5 and any
renewals or extensions thereof, provided that the property covered thereby is
not materially changed; and


(n) other Liens incurred in connection with Consolidated Funded Indebtedness,
including the Indebtedness evidenced by a Primary Credit Facility, as long as,
after giving effect thereto, the Obligors are in compliance with the financial
covenants in Section 10.10, on a pro forma basis as if such Lien had been
incurred as of the last day of the most recent fiscal quarter for which
financial statements have been delivered pursuant to Section 7.1 (or if such
Lien exists as of the date of Closing, as of June 30, 2016); provided that (i)
the Obligors and UAP Subsidiaries may not grant a Lien on any UAP Property or
the Equity Interests in any Subsidiary except in favor of the holders of the
Notes and, subject to clause (ii) of this proviso, the lenders under the Primary
Credit Facilities to secure the obligations thereunder and (ii) no Obligor or
UAP Subsidiary may grant any Lien on any of its property, assets or revenues in
favor of the lenders under the Primary Credit Facilities without effectively
providing that all obligations of the Company and the Guarantors hereunder,
under the Guaranty and under the Notes, shall be secured equally and ratably
with such Primary Credit Facilities pursuant to agreements in form and substance
reasonably satisfactory to the Required Holders.




-31-

--------------------------------------------------------------------------------



Section 10.6. Investments. No Obligor shall, nor shall they permit any
Subsidiary to, directly or indirectly, make any Investments, except:


(a) Investments held in the form of cash or Cash Equivalents;


(b) Investments in any Person that is a Subsidiary after giving effect to such
Investment;


(c) Reserved;


(d) Investments consisting of (i) extensions of credit in the nature of the
performance of bids, (ii) accounts receivable or notes receivable arising from
the grant of trade contracts and leases (other than credit) in the ordinary
course of business, and (iii) Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;


(e) Guarantees permitted by Section 10.7;


(f) Investments existing as of the date of Closing and set forth in Schedule
10.6; and


(g) other Investments; provided that, when included with Investments set forth
on Schedule 10.6, (i) Investments in unimproved land, in the aggregate at any
one time outstanding, shall not exceed 5% of Total Asset Value and (ii)
Investments in all unimproved land holdings, non-income producing Real Property
Assets, construction in progress, partnerships or joint ventures and mortgage
loans, in the aggregate at any one time outstanding, shall not exceed 25% of
Total Asset Value.


Notwithstanding anything in this Section 10.6 to the contrary, no Obligor shall
permit a UAP Subsidiary to have any Investment, other than its UAP Property and
cash or Cash Equivalents produced from the ownership of such UAP Property.




-32-

--------------------------------------------------------------------------------



Section 10.7. Indebtedness. No Obligor shall, nor shall they permit any
Subsidiary to, directly or indirectly, create, incur, assume or suffer to exist
any Indebtedness, except:


(a) Indebtedness under the Note Documents;


(b) intercompany Indebtedness permitted under Section 10.6;


(c) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person, and not for purposes of speculation or taking
a “market view”; and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;


(d) without duplication, Guarantees by an Obligor or any Subsidiary in respect
of any Indebtedness otherwise permitted hereunder;


(e) Indebtedness set forth in Schedule 10.7 (and renewals, refinancing and
extensions thereof), provided that the amount of such Indebtedness is not
increased at the time of such refinancing, renewal or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments utilized thereunder (for purposes of
clarity, it is understood that Funded Indebtedness on Schedule 10.7 is included
in calculating the financial covenants in Section 10.10); and


(f) other Funded Indebtedness (including (i) any portion of any renewal,
financing, or extension of Indebtedness set forth in Schedule 10.7 to the extent
such portion does not meet the criteria set forth the in the proviso of clause
(e) above and (ii) Indebtedness evidenced by the Primary Credit Facilities) as
long as, after giving effect thereto, the Obligors are in compliance with the
financial covenants in Section 10.10, on a pro forma basis as if such
Indebtedness had been incurred as of the last day of the most recent fiscal
quarter for which financial statements have been delivered pursuant to Section
7.1 (or if such Indebtedness exists as of the date of Closing, as of June 30,
2016).


Notwithstanding anything in this Agreement to the contrary, no Obligor shall
permit a UAP Subsidiary to create, incur, assume or suffer to exist any
Indebtedness except, subject to compliance with Section 9.7, Indebtedness which
would be included in Consolidated Unsecured Indebtedness.




-33-

--------------------------------------------------------------------------------



Section 10.8. Dispositions. No Obligor shall, nor shall they permit any
Subsidiary to, directly or indirectly, make any Disposition or enter into any
agreement to make any Disposition, except:


(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;


(b) Dispositions of inventory in the ordinary course of business;


(c) Dispositions of equipment or property to the extent that (i) such property
is exchanged for credit against the purchase price of similar replacement
property or (ii) the proceeds of such Disposition are reasonably promptly
applied to the purchase price of such replacement property; provided that if the
property disposed of is a UAP Property it is removed from the Unencumbered Asset
Pool Value;


(d) Dispositions of property by any Subsidiary to an Obligor or to a Subsidiary;
provided that at the time of such Disposition, no Default or Event of Default
shall exist or would result from such Disposition;


(e) Dispositions permitted by Section 10.2;


(f) Dispositions by the Parent Guarantor and its Subsidiaries not otherwise
permitted under this Section 10.8; provided that (i) at the time of such
Disposition, no Default or Event of Default shall exist or would result from
such Disposition, (ii) after giving effect thereto, the Obligors are in
compliance with the financial covenants in Section 10.10, on a pro forma basis
as if such Disposition had been incurred as of the last day of the most recent
fiscal quarter for which financial statements have been delivered pursuant to
Section 7.1 and (iii) the aggregate book value of all property Disposed of in
reliance on this clause (f), shall not exceed fifteen percent (15%) of
Consolidated Total Asset Value for each fiscal year;


(g) Dispositions by the Parent Guarantor of any partnership interest in the
Company that does not constitute Voting Stock (i) to a Person upon the
contribution by such Person of assets to the Company, or (ii) to employees of
the Company pursuant to equity compensation programs in the ordinary course of
business; and


(h) real estate leases entered into in the ordinary course of business.


Notwithstanding anything above, any Disposition pursuant to clauses (a) through
(f) shall be for fair market value.


Section 10.9. Burdensome Agreements. No Obligor shall, nor shall they permit any
Subsidiary to, directly or indirectly, enter into any Contractual Obligation
(other than this Agreement or any other Note Document) that (a) limits the
ability (i) of any Subsidiary to make dividend or distribution payments to the
Company or any Guarantor or to otherwise transfer property to the Company or any
Guarantor, (ii) of the Parent Guarantor or any Subsidiary to


-34-

--------------------------------------------------------------------------------



Guarantee the Indebtedness of the Company or (iii) of the Parent Guarantor or
any Subsidiary to create, incur, assume or suffer to exist Liens on property of
such Person; provided, however, that (x) this clause (a) shall not prohibit any
such restrictions incurred or provided in favor of any holder of Indebtedness
that is permitted under Section 10.7(e) or 10.7(f) and secured by a Lien on Real
Property Assets (and/or the proceeds thereof) that is permitted under Section
10.5(n) solely to the extent any such restriction relates to such Real Property
Assets (and/or the proceeds thereof), the entity owning such Real Property Asset
or the direct or indirect Equity Interests in such entity and (y) this clause
(a) shall not prohibit (1) any such restrictions with respect to Liens on any
UAP Property or the Equity Interests in any Subsidiary in the Primary Credit
Facilities that are substantially similar to, or less restrictive than, the
restrictions set forth in this clause (a) and Section 10.5(n) or (2) any
restrictions contained in the Primary Credit Facilities of the type described in
subclauses (ii) and/or (iii) of this clause (a) that are substantially similar
to, or less restrictive than, the restrictions set forth in Sections 10.5 and
10.7 of this Agreement; or (b) except to the extent contemplated by Section
10.5(n), requires the grant of a Lien to secure an obligation of such Person if
a Lien is granted to secure another obligation of such Person.


Section 10.10. Financial Covenants. The Parent Guarantor shall not:


(a) Consolidated Tangible Net Worth. Permit Consolidated Tangible Net Worth, as
of the last day of any fiscal quarter of the Parent Guarantor, to be less than
the sum of (i) $850,000,000 plus (ii) an amount equal to 80% of the aggregate
net cash proceeds from the issuance and sale of Equity Interests of the Parent
Guarantor after September 30, 2014.


(b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio, as of the last day of any fiscal quarter of the Parent
Guarantor, to be less than 1.50 to 1.00.


(c) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio
(expressed as a percentage), as of the last day of any fiscal quarter of the
Parent Guarantor, to be greater than 60%; provided, however, that the Company
may make a one-time election by delivering written notice thereof to the holders
of Notes upon which the Company may permit such ratio to be as high as 65% for a
period of up to two (2) consecutive fiscal quarters immediately following a
Material Acquisition.


(d) Distribution Limitation. Permit the cash distributions made by the Parent
Guarantor, as of the last day of any fiscal quarter of the Parent Guarantor, for
the four fiscal quarter period ending on such date, to exceed ninety-five
percent (95%) of Funds From Operations for such four fiscal quarter period
(unless the Parent Guarantor provides evidence that a greater amount is required
for the Parent Guarantor to maintain real estate investment trust status).


(e) Consolidated Unencumbered Leverage Ratio. Permit the Consolidated
Unencumbered Leverage Ratio (expressed as a percentage), as of the last day of
any fiscal quarter of the Parent Guarantor, to be greater than 60%; provided,
however, that the Company may make a one-time election by delivering written
notice thereof to the holders of Notes upon which the Company may permit such
ratio to be as high as 65% for a period of up to two (2) consecutive fiscal
quarters immediately following a Material Acquisition.




-35-

--------------------------------------------------------------------------------



(f) Consolidated Secured Indebtedness. Permit the Consolidated Secured
Indebtedness Ratio (expressed as a percentage), as of the last day of any fiscal
quarter of the Parent Guarantor, to be greater than 40%.


(g) Consolidated Unencumbered Interest Coverage Ratio. Permit the Consolidated
Unencumbered Interest Coverage Ratio, as of the last day of any fiscal quarter
of the Parent Guarantor, to be less than 1.75 to 1.00.


(h) Consolidated Secured Recourse Indebtedness. Permit the Consolidated Secured
Recourse Indebtedness Ratio (expressed as a percentage), as of the last day of
any fiscal quarter of the Parent Guarantor, to be greater than 10%.


Section 10.11. Organization Documents; Fiscal Year; Legal Name, State of
Formation and Form of Entity. No Obligor shall, nor shall they permit any
Subsidiary to, directly or indirectly:


(a) Amend, modify or change its Organization Documents in a manner materially
adverse to the Lenders; provided that, for avoidance of doubt, it is agreed that
any change to the Organization Documents of the Parent Guarantor permitted by
Section 10.2 shall be deemed not materially adverse to the Lenders.


(b) Make any material change in (i) accounting policies or reporting practices,
except as required by GAAP, FASB, the SEC or any other regulatory body, or (ii)
its fiscal year.


(c) Without providing ten days prior written notice to the Required Holders,
change its name, state of formation or form of organization.


Section 10.12. Prepayments of Indebtedness. No Obligor shall, nor shall they
permit any Subsidiary to, directly or indirectly, if a Default or Event of
Default exists and is continuing or would be caused thereby, prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner, or make any payment in violation of any subordination terms of,
any Indebtedness, except the prepayment of the Notes in accordance with the
terms of this Agreement.


Section 10.13. Stock Repurchases. The Parent Guarantor shall not make any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, for the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any of its Equity Interests or any
option, warrant or other right to acquire any such Equity Interest other than
the repurchase or redemption of warrants (including in connection with the
exchange or redemption of warrants for common Equity Interests in the Parent
Guarantor as contemplated


-36-

--------------------------------------------------------------------------------



by clause (v) of the definition of “Consolidated EBITDA”) or stock in an
aggregate amount not to exceed $100,000,000 during the term of this Agreement.


If the Company fails to comply with any provision of Section 10 (except for
Section 10.5) on or after the date of this Agreement and prior to the Closing,
then any of the Purchasers may elect not to purchase the Notes on the date of
Closing that is specified in Section 3.





SECTION 11. EVENTS OF DEFAULT.


An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:


(a) the Company defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or


(b) the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or


(c) the Company or the Parent Guarantor default in the performance of or
compliance with any term contained in Section 7.1(d), Section 7.3, Section 9.5,
Section 9.7, Section 9.8, Section 10 or with any Incorporated Covenant; or


(d) any Obligor defaults in the performance of or compliance with any term
contained herein (other than those referred to in Sections 11(a), (b) and (c))
or in any Guaranty and such default is not remedied within 30 days after the
earlier of (i) a Responsible Officer obtaining actual knowledge of such default
and (ii) the Obligor receiving written notice of such default from any holder of
a Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this Section 11(d)); or


(e) (i) any representation or warranty made in writing by or on behalf of the
any Obligor or by any officer of any Obligor in this Agreement or any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made, or
(ii) any representation or warranty made in writing by or on behalf of any
Guarantor or by any officer of such Guarantor in any Guaranty or any writing
furnished in connection with such Guaranty proves to have been false or
incorrect in any material respect on the date as of which made; or


(f) (i) the Parent Guarantor, the Company or any Subsidiary is in default (as
principal or as guarantor or other surety) in the payment of any principal of or
premium or make-whole amount or interest on any Indebtedness that is outstanding
in an aggregate principal amount of more than the Threshold Amount (or its
equivalent in the relevant currency of payment) beyond any period of grace
provided with respect thereto, or (ii) the Company or any Subsidiary is in
default in the performance of or compliance with


-37-

--------------------------------------------------------------------------------



any term of any evidence of any Indebtedness in an aggregate outstanding
principal amount of more than the Threshold Amount (or its equivalent in the
relevant currency of payment) or of any mortgage, indenture or other agreement
relating thereto or any other condition exists, and as a consequence of such
default or condition such Indebtedness has become, or has been declared (or one
or more Persons are entitled to declare such Indebtedness to be), due and
payable before its stated maturity or before its regularly scheduled dates of
payment, or (iii) as a consequence of the occurrence or continuation of any
event or condition (other than the passage of time or the right of the holder of
Indebtedness to convert such Indebtedness into equity interests), (x) the
Company or any Subsidiary has become obligated to purchase or repay Indebtedness
before its regular maturity or before its regularly scheduled dates of payment
in an aggregate outstanding principal amount of more than the Threshold Amount
(or its equivalent in the relevant currency of payment), or (y) one or more
Persons have the right to require the Parent Guarantor, the Company or any
Subsidiary so to purchase or repay such Indebtedness, (iv) there occurs under
any Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Parent Guarantor or any Subsidiary is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which the Parent Guarantor or any Subsidiary is an Affected Party
(as so defined) and, in either event, the Swap Termination Value owed by the
Parent Guarantor or such Subsidiary as a result thereof is greater than the
Threshold Amount, or (v) there occurs an “Event of Default” under and as defined
in any Primary Credit Facility; or


(g) any Obligor (i) is generally not paying, or admits in writing its inability
to pay, its debts as they become due, (ii) files, or consents by answer or
otherwise to the filing against it of a petition for relief or reorganization or
arrangement or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy, insolvency, reorganization, moratorium or other
similar law of any jurisdiction, (iii) makes an assignment for the benefit of
its creditors, (iv) consents to the appointment of a custodian, receiver,
trustee or other officer with similar powers with respect to it or with respect
to any substantial part of its property, (v) is adjudicated as insolvent or to
be liquidated, or (vi) takes corporate action for the purpose of any of the
foregoing; or


(h) a court or other Governmental Authority of competent jurisdiction enters an
order appointing, without consent by an Obligor, a custodian, receiver, trustee
or other officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of an Obligor or any of its Subsidiaries, or any such petition shall
be filed against the Company or any of its Subsidiaries and such petition shall
not be dismissed within 60 days; or


(i) any event occurs with respect to the Company or any Subsidiary which under
the laws of any jurisdiction is analogous to any of the events described in
Section 11(g) or Section 11(h), provided that the applicable grace period, if
any, which


-38-

--------------------------------------------------------------------------------



shall apply shall be the one applicable to the relevant proceeding which most
closely corresponds to the proceeding described in Section 11(g) or Section
11(h); or


(j) one or more final judgments or orders for the payment of money aggregating
in excess of the Threshold Amount (or its equivalent in the relevant currency of
payment), including any such final order enforcing a binding arbitration
decision, are rendered against one or more of the Obligors or any of their
respective Subsidiaries and which judgments are not, within 60 days after entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within 60 days after the expiration of such stay; or


(k) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Parent Guarantor, the
Company or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, (iii) there is any “amount of unfunded benefit liabilities” (within
the meaning of section 4001(a)(18) of ERISA) under one or more Plans, determined
in accordance with Title IV of ERISA, (iv) the Parent Guarantor, the Company or
any ERISA Affiliate shall have incurred or is reasonably expected to incur any
liability related to any Plan pursuant to Title I or IV of ERISA or the penalty
or excise tax provisions of the Code relating to employee benefit plans, (v) the
Parent Guarantor, the Company or any ERISA Affiliate withdraws from any
Multiemployer Plan, (vi) the Company or any Subsidiary establishes or amends any
employee welfare benefit plan that provides post-employment welfare benefits in
a manner that would increase the liability of the Parent Guarantor, the Company
or any Subsidiary thereunder, (vii) the Parent Guarantor, the Company or any
Subsidiary fails to administer or maintain a Non-U.S. Plan in compliance with
the requirements of any and all applicable laws, statutes, rules, regulations or
court orders or any Non-U.S. Plan is involuntarily terminated or wound up, and
any such event or events described in clauses (i) through (vii) above, either
individually or together with any other such event or events, could reasonably
be expected to have a Material Adverse Effect. As used in this Section 11(k),
the terms “employee benefit plan” and “employee welfare benefit plan” shall have
the respective meanings assigned to such terms in section 3 of ERISA; or


(l) any Guaranty shall cease to be in full force and effect, any Guarantor or
any Person acting on behalf of any Guarantor shall contest in any manner the
validity, binding nature or enforceability of any Guaranty, or the obligations
of any Guarantor under any Guaranty are not or cease to be legal, valid, binding
and enforceable in accordance with the terms of such Guaranty.





SECTION 12. REMEDIES ON DEFAULT, ETC.


Section 12.1. Acceleration. (a) If an Event of Default with respect to the
Parent Guarantor or the Company described in Section 11(g), (h) or (i) (other
than an Event of Default described in clause (i) of Section 11(g) or described
in clause (vi) of Section 11(g) by virtue of the fact that such clause
encompasses clause (i) of Section 11(g)) has occurred, all the Notes then
outstanding shall automatically become immediately due and payable.




-39-

--------------------------------------------------------------------------------



(b) If any other Event of Default has occurred and is continuing, the Required
Holders may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.


(c) If any Event of Default described in Section 11(a) or (b) has occurred and
is continuing, any holder or holders of Notes at the time outstanding affected
by such Event of Default may at any time, at its or their option, by notice or
notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.


Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including interest accrued thereon at the Default Rate) and (y) the
Make-Whole Amount determined in respect of such principal amount, shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.


Section 12.2. Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note or Guaranty, or for an injunction against a violation of any of the terms
hereof or thereof, or in aid of the exercise of any power granted hereby or
thereby or by law or otherwise.


Section 12.3. Rescission. At any time after any Notes have been declared due and
payable pursuant to Section 12.1(b) or (c), the Required Holders, by written
notice to the Company, may rescind and annul any such declaration and its
consequences if (a) the Company has paid all overdue interest on the Notes, all
principal of and Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) neither the Company nor any other Person shall
have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or
Default or impair any right consequent thereon.




-40-

--------------------------------------------------------------------------------



Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, any Guaranty or any Note upon any holder thereof shall be
exclusive of any other right, power or remedy referred to herein or therein or
now or hereafter available at law, in equity, by statute or otherwise. Without
limiting the obligations of the Parent Guarantor and the Company under Section
15, the Parent Guarantor and the Company will pay to the holder of each Note on
demand such further amount as shall be sufficient to cover all costs and
expenses of such holder incurred in any enforcement or collection under this
Section 12, including reasonable attorneys’ fees, expenses and disbursements.





SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.


Section 13.1. Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person in whose name any Note shall be registered shall be deemed and treated as
the owner and holder thereof for all purposes hereof, and the Company shall not
be affected by any notice or knowledge to the contrary. The Company shall give
to any holder of a Note that is an Institutional Investor promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes.


Section 13.2. Transfer and Exchange of Notes. Upon surrender of any Note to the
Company at the address and to the attention of the designated officer (all as
specified in Section 18(iii)), for registration of transfer or exchange (and in
the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within 10 Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) in exchange therefor,
in an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Schedule 1. Each
such new Note shall be dated and bear interest from the date to which interest
shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon. The Company may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $100,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note may be in a denomination of less than $100,000. Any transferee,
by its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representation set forth in Section 6.2.




-41-

--------------------------------------------------------------------------------



Section 13.3. Replacement of Notes. Upon receipt by the Company at the address
and to the attention of the designated officer (all as specified in Section
18(iii)) of evidence reasonably satisfactory to it of the ownership of and the
loss, theft, destruction or mutilation of any Note (which evidence shall be, in
the case of an Institutional Investor, notice from such Institutional Investor
of such ownership and such loss, theft, destruction or mutilation), and


(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or


(b) in the case of mutilation, upon surrender and cancellation thereof,


within 10 Business Days thereafter, the Company at its own expense shall execute
and deliver, in lieu thereof, a new Note, dated and bearing interest from the
date to which interest shall have been paid on such lost, stolen, destroyed or
mutilated Note or dated the date of such lost, stolen, destroyed or mutilated
Note if no interest shall have been paid thereon.





SECTION 14. PAYMENTS ON NOTES.


Section 14.1. Place of Payment. Subject to Section 14.2, payments of principal,
Make-Whole Amount, if any, and interest becoming due and payable on the Notes
shall be made at the principal office of the Company located at 8905 Towne
Centre Drive, Suite 108, San Diego, CA 92122. The Company may at any time, by
notice to each holder of a Note, change the place of payment of the Notes so
long as such place of payment shall be either the principal office of the
Company in such jurisdiction or the principal office of a bank or trust company
in such jurisdiction.


Section 14.2. Payment by Wire Transfer. So long as any Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in the Purchaser
Schedule, or by such other method or at such other address as such Purchaser
shall have from time to time specified to the Company in writing for such
purpose, without the presentation or surrender of such Note or the making of any
notation thereon, except that upon written request of the Company made
concurrently with or reasonably promptly after payment or prepayment in full of
any Note, such Purchaser shall surrender such Note for cancellation, reasonably
promptly after any such request, to the Company at its principal executive
office or at the place of payment most recently designated by the Company
pursuant to Section 14.1. Prior to any sale or other disposition of any Note
held by a Purchaser or its nominee, such Purchaser will, at its election, either
endorse thereon the amount of principal paid thereon and the last date to which
interest has been paid thereon or surrender such Note to the Company in exchange
for a new Note or Notes pursuant to Section 13.2. The Company will afford the
benefits of this Section 14.2 to any Institutional Investor that is the direct
or indirect transferee of any Note purchased by a Purchaser under this Agreement
and that has made the same agreement relating to such Note as the Purchasers
have made in this Section 14.2.




-42-

--------------------------------------------------------------------------------



Section 14.3. FATCA Information. By acceptance of any Note, the holder of such
Note agrees that such holder will with reasonable promptness duly complete and
deliver to the Company, or to such other Person as may be reasonably requested
by the Company, from time to time (a) in the case of any such holder that is a
United States Person, such holder’s United States tax identification number or
other Forms reasonably requested by the Company necessary to establish such
holder’s status as a United States Person under FATCA and as may otherwise be
necessary for the Company to comply with its obligations under FATCA and (b) in
the case of any such holder that is not a United States Person, such
documentation prescribed by applicable law (including as prescribed by section
1471(b)(3)(C)(i) of the Code) and such additional documentation as may be
necessary for the Company to comply with its obligations under FATCA and to
determine that such holder has complied with such holder’s obligations under
FATCA or to determine the amount (if any) to deduct and withhold from any such
payment made to such holder. Nothing in this Section 14.3 shall require any
holder to provide information that is confidential or proprietary to such holder
unless the Company is required to obtain such information under FATCA and, in
such event, the Company shall treat any such information it receives as
confidential.


Section 14.4. Tax Withholding. The Company shall be permitted to withhold from
any payment made pursuant to the Notes any amounts that are required to be
withheld under applicable law if the holder of a Note fails to provide to the
Company a properly completed and valid Internal Revenue Service Form W-9 or
W8-BEN-E (or other applicable form) within 10 days of any written request by the
Company and the Company shall not otherwise withhold any U.S. federal or state
income taxes from any payments made under the Notes.





SECTION 15. EXPENSES, ETC.


Section 15.1. Transaction Expenses. Whether or not the transactions contemplated
hereby are consummated, the Parent Guarantor and the Company, jointly and
severally, agree to pay all costs and expenses (including reasonable and
documented attorneys’ fees of a special counsel and, if reasonably required by
the Required Holders, local or other counsel) incurred by the Purchasers and
each other holder of a Note in connection with such transactions and in
connection with any amendments, waivers or consents under or in respect of this
Agreement, any Guaranty or the Notes (whether or not such amendment, waiver or
consent becomes effective), including: (a) the costs and expenses incurred in
enforcing or defending (or determining whether or how to enforce or defend) any
rights under this Agreement, any Guaranty or the Notes or in responding to any
subpoena or other legal process or informal investigative demand issued in
connection with this Agreement, any Guaranty or the Notes, or by reason of being
a holder of any Note, (b) the costs and expenses, including financial advisors’
fees, incurred in connection with the insolvency or bankruptcy of the Company,
the Parent Guarantor or any Subsidiary or in connection with any work-out or
restructuring of the transactions contemplated hereby and by the Notes and any
Guaranty and (c) the costs and expenses incurred in connection with the initial
filing of this Agreement and all related documents and financial information
with the SVO provided, that such costs and expenses under this clause (c) shall
not exceed $5,000. If required by the NAIC, the Company shall obtain and
maintain at its own cost and expense a Legal Entity Identifier (LEI).




-43-

--------------------------------------------------------------------------------



The Parent Guarantor and the Company, jointly and severally, agree to pay, and
will save each Purchaser and each other holder of a Note harmless from, (i) all
claims in respect of any fees, costs or expenses, if any, of brokers and finders
(other than those, if any, retained by a Purchaser or other holder in connection
with its purchase of the Notes), (ii) any and all wire transfer fees that any
bank or other financial institution deducts from any payment under such Note to
such holder or otherwise charges to a holder of a Note with respect to a payment
under such Note and (iii) any judgment, liability, claim, order, decree, fine,
penalty, cost, fee, expense (including reasonable attorneys’ fees and expenses)
or obligation resulting from the consummation of the transactions contemplated
hereby, including the use of the proceeds of the Notes by the Company.


Section 15.2. Certain Taxes. The Parent Guarantor and the Company agree to pay
all stamp, documentary or similar taxes or fees which may be payable in respect
of the execution and delivery or the enforcement of this Agreement or any
Guaranty or the execution and delivery (but not the transfer) or the enforcement
of any of the Notes in the United States or any other jurisdiction where the
Company or any Guarantor has assets or of any amendment of, or waiver or consent
under or with respect to, this Agreement or any Guaranty or of any of the Notes,
and to pay any value added tax due and payable in respect of reimbursement of
costs and expenses by the Parent Guarantor and the Company pursuant to this
Section 15, and will save each holder of a Note to the extent permitted by
applicable law harmless against any loss or liability resulting from nonpayment
or delay in payment of any such tax or fee required to be paid by the Parent
Guarantor and the Company hereunder.


Section 15.3. Survival. The obligations of the Parent Guarantor and the the
Company under this Section 15 will survive the payment or transfer of any Note,
the enforcement, amendment or waiver of any provision of this Agreement, any
Guaranty or the Notes, and the termination of this Agreement.





SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.


All representations and warranties contained herein or in the Guaranty shall
survive the execution and delivery of this Agreement, the Notes and the
Guaranty, the purchase or transfer by any Purchaser of any Note or portion
thereof or interest therein and the payment of any Note, and may be relied upon
by any subsequent holder of a Note, regardless of any investigation made at any
time by or on behalf of such Purchaser or any other holder of a Note. All
statements contained in any certificate or other instrument delivered by or on
behalf of any Obligor pursuant to this Agreement or the Guaranty shall be deemed
representations and warranties of such Obligor under this Agreement or the
Guaranty, as the case may be. Subject to the preceding sentence, this Agreement,
the Notes and the Guaranty embody the entire agreement and understanding between
each Purchaser and the Obligors and supersede all prior agreements and
understandings relating to the subject matter hereof.






-44-

--------------------------------------------------------------------------------




SECTION 17. AMENDMENT AND WAIVER.


Section 17.1. Requirements. This Agreement and the Notes may be amended, and the
observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Company
and the Required Holders, except that:


(a) no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 21 hereof, or
any defined term (as it is used therein), will be effective as to any Purchaser
unless consented to by such Purchaser in writing;


(b) no amendment or waiver may, without the written consent of each Purchaser
and the holder of each Note at the time outstanding, (i) subject to Section 12
relating to acceleration or rescission, change the amount or time of any
prepayment or payment of principal of, or reduce the rate or change the time of
payment or method of computation of (x) interest on the Notes or (y) the
Make-Whole Amount, (ii) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any amendment or waiver or
the principal amount of the Notes that the Purchasers are to purchase pursuant
to Section 2 upon the satisfaction of the conditions to Closing that appear in
Section 4, or (iii) amend any of Sections 8 (except as set forth in the second
sentence of Section 8.2 and Section 17.1(c)), 11(a), 11(b), 12, 17 or 20; and


(c) Section 8.6 may be amended or waived to permit offers to purchase made by
the Company or an Affiliate pro rata to the holders of all Notes at the time
outstanding upon the same terms and conditions only with the written consent of
the Company and the Super-Majority Holders.


Section 17.2. Solicitation of Holders of Notes.


(a) Solicitation. The Parent Guarantor and the Company will provide each
Purchaser and each holder of a Note with sufficient information, sufficiently
far in advance of the date a decision is required, to enable such Purchasers and
such holder to make an informed and considered decision with respect to any
proposed amendment, waiver or consent in respect of any of the provisions hereof
or of the Notes or any Guaranty. The Company will deliver executed or true and
correct copies of each amendment, waiver or consent effected pursuant to this
Section 17 or any Guaranty to each Purchaser and each holder of a Note promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite Purchasers or holders of Notes.


(b) Payment. Neither the Parent Guarantor nor the Company will directly or
indirectly pay or cause to be paid any remuneration, whether by way of
supplemental or additional interest, fee or otherwise, or grant any security or
provide other credit support, to any Purchaser or holder of a Note as
consideration for or as an inducement to the entering into by such Purchaser or
holder of any waiver or amendment of any of the terms and provisions hereof or
of any Guaranty or any Note unless such remuneration is concurrently paid, or
security is concurrently granted or other credit support concurrently provided,
on the same terms, ratably to each Purchaser and each holder of a Note even if
such Purchaser or holder did not consent to such waiver or amendment.




-45-

--------------------------------------------------------------------------------



(c) Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 17 or any Guaranty by a holder of a Note that has transferred or has
agreed to transfer its Note to (i) the Company, (ii) the Parent Guarantor, (iii)
any Subsidiary of either or any other Affiliate or (iv) any other Person in
connection with, or in anticipation of, such other Person acquiring, making a
tender offer for or merging with the Parent Guarantor, the Company and/or any of
its Affiliates (either pursuant to a waiver under Section 17.1(c) or subsequent
to Section 8.5 having been amended pursuant to Section 17.1(c)), in each case in
connection with such consent, shall be void and of no force or effect except
solely as to such holder, and any amendments effected or waivers granted or to
be effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such holder.


Section 17.3. Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 or any Guaranty applies equally to all Purchasers
and holders of Notes and is binding upon them and upon each future holder of any
Note and upon the Company without regard to whether such Note has been marked to
indicate such amendment or waiver. No such amendment or waiver will extend to or
affect any obligation, covenant, agreement, Default or Event of Default not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between the Parent Guarantor, the Company and any Purchaser or holder of
a Note and no delay in exercising any rights hereunder or under any Note or
Guaranty shall operate as a waiver of any rights of any Purchaser or holder of
such Note.


Section 17.4. Notes Held by Company, Etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement, any Guaranty or the Notes, or have
directed the taking of any action provided herein or in any Guaranty or the
Notes to be taken upon the direction of the holders of a specified percentage of
the aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by the Parent Guarantor, the Company or any of their respective
Affiliates shall be deemed not to be outstanding.





SECTION 18. NOTICES.


Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing (a) delivered by hand,
(b) sent by overnight courier service, (c) mailed by certified or registered
mail, (d) sent by telecopier, or (e) transmitted by any standard form of
telecommunication, including electronic mail, as follows, and all notices and
other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:




-46-

--------------------------------------------------------------------------------



(i) if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in the Purchaser Schedule, or at such
other address as such Purchaser or nominee shall have specified to the Company
in writing,


(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or


(iii) if to the Parent Guarantor, to the Parent Guarantor at 8905 Towne Centre
Drive, Suite 108, San Diego, CA 92122, Telephone: (858) 677-0900 attention of
Stuart A. Tanz and Michael B. Haines, or at such other address as the Parent
Guarantor shall have specified to the holder of each Note in writing,


(iv) if to the Company, to the Company at its address set forth at the beginning
hereof to the attention of 8905 Towne Centre Drive, Suite 108, San Diego, CA
92122, Telephone: (858) 677-0900 attention of Stuart A. Tanz and Michael B.
Haines, or at such other address as the Company shall have specified to the
holder of each Note in writing.


Notices under this Section 18 will be deemed given only when actually received.





SECTION 19. REPRODUCTION OF DOCUMENTS.


This Agreement, the Guaranty and all documents relating thereto, including,
without limitation, (a) consents, waivers and modifications that may hereafter
be executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital or other similar process and such Purchaser may destroy any original
document so reproduced. The Parent Guarantor and the Company agrees and
stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 19 shall not prohibit the Parent Guarantor, the Company or any other
holder of Notes from contesting any such reproduction to the same extent that it
could contest the original, or from introducing evidence to demonstrate the
inaccuracy of any such reproduction.





SECTION 20. CONFIDENTIAL INFORMATION.


For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Parent Guarantor,
the Company, or any Subsidiary in connection with the transactions contemplated
by or otherwise pursuant to this Agreement that is proprietary in nature and
that was clearly marked or labeled or otherwise


-47-

--------------------------------------------------------------------------------



adequately identified when received by such Purchaser as being confidential
information of the Parent Guarantor, the Company or such Subsidiary, as the case
may be; provided that such term does not include information that (a) was
publicly known or otherwise known to such Purchaser prior to the time of such
disclosure, (b) subsequently becomes publicly known through no act or omission
by such Purchaser or any Person acting on such Purchaser’s behalf, (c) otherwise
becomes known to such Purchaser other than through disclosure by the Parent
Guarantor, the Company or any of their respective Subsidiaries or (d)
constitutes financial statements delivered to such Purchaser under Section 7.1
that are otherwise publicly available. Each Purchaser will maintain the
confidentiality of such Confidential Information in accordance with procedures
adopted by such Purchaser in good faith to protect confidential information of
third parties delivered to such Purchaser; provided that such Purchaser may
deliver or disclose Confidential Information to (i) its directors, officers,
employees, agents, attorneys and affiliates (to the extent such disclosure
reasonably relates to the administration of the investment represented by its
Notes), (ii) its auditors, financial advisors and other professional advisors
who agree to hold confidential the Confidential Information substantially in
accordance with this Section 20, (iii) any other holder of any Note, (iv) any
Institutional Investor to which it sells or offers to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this Section 20), (v) any Person from which it offers to purchase any security
of the Parent Guarantor or the Company (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by the
provisions of this Section 20) provided, in no event shall such Purchaser
deliver or disclose any material, non-public information in violation of
securities laws, (vi) any federal or state regulatory authority having
jurisdiction over such Purchaser, (vii) the NAIC or the SVO or, in each case,
any similar organization, or any nationally recognized rating agency that
requires access to information about such Purchaser’s investment portfolio or
(viii) any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser, (x) in response to any subpoena or other legal
process, (y) in connection with any litigation to which such Purchaser is a
party or (z) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Notes, this Agreement or any
Guaranty. Each holder of a Note, by its acceptance of a Note, will be deemed to
have agreed to be bound by and to be entitled to the benefits of this Section 20
as though it were a party to this Agreement. On reasonable request by the Parent
Guarantor and the Company in connection with the delivery to any holder of a
Note of information required to be delivered to such holder under this Agreement
or requested by such holder (other than a holder that is a party to this
Agreement or its nominee), such holder will enter into an agreement with the
Parent Guarantor and the Company embodying this Section 20.


In the event that as a condition to receiving access to information relating to
the Obligors or their Subsidiaries in connection with the transactions
contemplated by or otherwise pursuant to this Agreement, any Purchaser or holder
of a Note is required to agree to a confidentiality undertaking (whether through
IntraLinks, another secure website, a secure virtual workspace or otherwise)
which is different from this Section 20, this Section 20 shall not be amended
thereby and, as between such Purchaser or such holder and the Parent Guarantor
and the Company, this Section 20 shall supersede any such other confidentiality
undertaking.






-48-

--------------------------------------------------------------------------------




SECTION 21. SUBSTITUTION OF PURCHASER.


Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Company of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.





SECTION 22. MISCELLANEOUS.


Section 22.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including
any subsequent holder of a Note) whether so expressed or not, except that,
subject to Section 10.2, the Company may not assign or otherwise transfer any of
its rights or obligations hereunder or under the Notes without the prior written
consent of each holder. Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto and their
respective successors and assigns permitted hereby) any legal or equitable
right, remedy or claim under or by reason of this Agreement.


Section 22.2. Accounting Terms. All accounting terms used herein which are not
expressly defined in this Agreement have the meanings respectively given to them
in accordance with GAAP. Except as otherwise specifically provided herein, (i)
all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP. For purposes of determining compliance with this Agreement (including
Section 9, Section 10 and the definition of “Indebtedness”), any election by the
Company to measure any financial liability using fair value (as permitted by
Financial Accounting Standards Board Accounting Standards Codification Topic No.
825-10-25 - Fair Value Option, International Accounting Standard 39 - Financial
Instruments: Recognition and Measurement or any similar accounting standard)
shall be disregarded and such determination shall be made as if such election
had not been made.


Section 22.3. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.




-49-

--------------------------------------------------------------------------------



Section 22.4. Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.


Defined terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein)
and, for purposes of the Notes, shall also include any such notes issued in
substitution therefor pursuant to Section 13, (b) subject to Section 22.1, any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections and Schedules shall be construed to refer to Sections of, and
Schedules to, this Agreement, and (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time.


Section 22.5. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.


Section 22.6. Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.


Section 22.7. Jurisdiction and Process; Waiver of Jury Trial. (a) The Parent
Guarantor and the Company, each for itself, irrevocably submits to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan, The City of New York, over any suit, action or proceeding
arising out of or relating to this Agreement, the Guaranty or the Notes. To the
fullest extent permitted by applicable law, the Parent Guarantor and the
Company, each for itself, irrevocably waives and agrees not to assert, by way of
motion, as a defense or otherwise, any claim that it is not subject to the
jurisdiction of any such court, any


-50-

--------------------------------------------------------------------------------



objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding brought in any such court and any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.


(b) The Parent Guaranty and the Company, each for itself, agree, to the fullest
extent permitted by applicable law, that a final judgment in any suit, action or
proceeding of the nature referred to in Section 22.7(a) brought in any such
court shall be conclusive and binding upon it subject to rights of appeal, as
the case may be, and may be enforced in the courts of the United States of
America or the State of New York (or any other courts to the jurisdiction of
which it or any of its assets is or may be subject) by a suit upon such
judgment.


(c) The Parent Guarantor and Company, each for itself, consent to process being
served by or on behalf of any holder of Notes in any suit, action or proceeding
of the nature referred to in Section 22.7(a) by mailing a copy thereof by
registered, certified, priority or express mail (or any substantially similar
form of mail), postage prepaid, return receipt or delivery confirmation
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Parent Guarantor and the Company, each for itself, agrees that such service upon
receipt (i) shall be deemed in every respect effective service of process upon
it in any such suit, action or proceeding and (ii) shall, to the fullest extent
permitted by applicable law, be taken and held to be valid personal service upon
and personal delivery to it. Notices hereunder shall be conclusively presumed
received as evidenced by a delivery receipt furnished by the United States
Postal Service or any reputable commercial delivery service.


(d) Nothing in this Section 22.7 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Parent
Guarantor or the Company in the courts of any appropriate jurisdiction or to
enforce in any lawful manner a judgment obtained in one jurisdiction in any
other jurisdiction.


(e) THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.




* * * * *






-51-

--------------------------------------------------------------------------------




If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.






Very truly yours,


RETAIL OPPORTUNITY INVESTMENTS
PARTNERSHIP, LP
By: Retail Opportunity Investments GP, LLC
Its General Partner






By         
Name: Michael B. Haines
Title: Chief Financial Officer






RETAIL OPPORTUNITY INVESTMENTS CORP.






By         
Name: Michael B. Haines
Title: Chief Financial Officer


































































-52-

--------------------------------------------------------------------------------





This Agreement is hereby
accepted and agreed to as
of the date hereof.


[ADD PURCHASER SIGNATURE BLOCKS]






-53-

--------------------------------------------------------------------------------




DEFINED TERMS


As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:


“Adjusted Net Operating Income” means, for any Real Property Asset for the most
recently ended fiscal quarter, an amount equal to (a) the aggregate gross
revenues from the operations of such Real Property Asset during such period
minus (b) the sum of (i) all expenses and other proper charges incurred in
connection with the operation of such Real Property Asset during such period
(including real estate taxes, but excluding any actual management fees, debt
service charges, income taxes and depreciation, amortization and other non-cash
expenses) plus (ii) a management fee equal to the greater of (A) three percent
(3%) of the aggregate gross revenues from the operations of such Real Property
Asset during such period and (B) actual management fees paid to third parties in
connection with such Real Property Asset during such period plus (iii) a
replacement reserve of $0.0375 per square foot with respect to such Real
Property Asset; provided that it is understood and agreed that for any Real
Property Asset (x) acquired during the most recently ended fiscal quarter, the
revenues included in clause (a) above and the expenses included in clause (b)
above shall be an amount equal to the revenues and expenses attributable to such
Real Property Asset during the days such Real Property Asset has been owned by
the Parent Guarantor or a Subsidiary multiplied by a ratio equal to (I) 90
divided by (II) the number of days such Real Property Asset has been owned and
(y) disposed of during the most recently ended fiscal quarter, the revenues
included in clause (a) above and the expenses included in clause (b) above shall
be excluded.


“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Parent Guarantor, shall include any Person
beneficially owning or holding, directly or indirectly, 10% or more of any class
of voting or equity interests of the Parent Guarantor or any Subsidiary or any
Person of which the Parent Guarantor and its Subsidiaries beneficially own or
hold, in the aggregate, directly or indirectly, 10% or more of any class of
voting or equity interests. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.


“Agreement” means this Note Purchase Agreement, including all Schedules attached
to this Agreement.


“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.


“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.


SCHEDULE A
(to Note Purchase Agreement)



--------------------------------------------------------------------------------





“Attributable Indebtedness” means, with respect to any Person on any date, (a)
in respect of any Capital Lease, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capital Lease, (c) in respect of
any Securitization Transaction, the outstanding principal amount of such
financing, after taking into account reserve accounts and making appropriate
adjustments, determined by the Required Holders in its reasonable judgment and
(d) in respect of any Sale and Leaseback Transaction, the present value
(discounted in accordance with GAAP at the debt rate implied in the applicable
lease) of the obligations of the lessee for rental payments during the term of
such lease.


“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).


“Business Day” means (a) for the purposes of Section 8.7 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York, New
York are required or authorized to be closed, and (b) for the purposes of any
other provision of this Agreement, any day other than a Saturday, a Sunday or a
day on which commercial banks in New York, New York are required or authorized
to be closed.


“Capitalization Rate” means 6.75%.


“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.


“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or


A-2

--------------------------------------------------------------------------------



recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States in which such Person shall have a perfected first priority security
interest (subject to no other Liens) and having, on the date of purchase
thereof, a fair market value of at least 100% of the amount of the repurchase
obligations and (e) investments, classified in accordance with GAAP as current
assets, in money market investment programs registered under the Investment
Company Act of 1940 which are administered by reputable financial institutions
having capital of at least $500,000,000 and the portfolios of which are limited
to Investments of the character described in the foregoing subdivisions (a)
through (d).


“Change in Control” is defined in Section 8.3(f).


“Closing” is defined in Section 3.


“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder from time to time.


“Company” is defined in the first paragraph of this Agreement.


“Confidential Information” is defined in Section 20.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlled” and “Controlling” shall have meanings correlative to the
foregoing.


“Controlled Entity” means (a) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (b) if the Company
has a parent company, such parent company and its Controlled Affiliates.


“Consolidated EBITDA” means, for any period, for the Parent Guarantor and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Expense for such period
(including amortization of deferred financing costs, to the extent included in
the determination of Consolidated Interest Expense), (ii) the provision for
Federal, state, local and foreign income taxes payable by the Parent Guarantor
and its Subsidiaries for such period, (iii) depreciation and amortization
expense for such period, (iv) other non-recurring non-cash expenses of the
Parent Guarantor and its Subsidiaries and all non- recurring extraordinary
losses, in each case reducing such Consolidated Net Income for such period and
(v) expenses of the Parent Guarantor incurred in connection with the exercise by
holders of warrants (existing on the date of this Agreement) in exchange for
common Equity Interest in the Parent Guarantor so long as the Parent Guarantor
receives an amount of cash in excess of such expenses in connection with such
exercise and minus (b) the following to the extent included in calculating such
Consolidated Net Income: (i) Federal, state, local and foreign income tax
credits of the Parent Guarantor and its Subsidiaries for such period and (ii)
all non-


A-3

--------------------------------------------------------------------------------



recurring non-cash items and all non-recurring extraordinary gains, in each case
increasing Consolidated Net Income for such period.


“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the most recent fiscal
quarter period ending on such date multiplied times four (4) to (b) Consolidated
Fixed Charges for the most recent fiscal quarter ending on such date multiplied
times four (4).


“Consolidated Fixed Charges” means, as of any date of determination, for the
Parent Guarantor and its Subsidiaries on a consolidated basis, the sum of (a)
Consolidated Interest Expense for such period plus (b) current scheduled
principal payments of Consolidated Funded Indebtedness (excluding any payment of
principal under the Note Documents and any “balloon” payment or final payment at
maturity that is significantly larger than the scheduled payments that preceded
it) for such period plus (c) dividends and distributions that were required to
be paid on preferred stock, if any for such period, in each case, as determined
in accordance with GAAP.


“Consolidated Funded Indebtedness” means, as of any date of determination,
Funded Indebtedness of the Parent Guarantor and its Subsidiaries on a
consolidated basis plus, without duplication, the Parent Guarantor’s and
Subsidiaries’ pro rata share of Funded Indebtedness of Unconsolidated Joint
Ventures.


“Consolidated Interest Expense” means, for any period, for the Parent Guarantor
and its Subsidiaries on a consolidated basis, the sum of all interest expense
(whether paid, accrued or capitalized) and letter of credit fee expense, as
determined in accordance with GAAP; provided that it shall (a) include the
interest component under Capital Leases and Attributable Indebtedness under
Securitization Transactions and (b) exclude the amortization of any deferred
financing fees.


“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
Total Asset Value as of such date.


“Consolidated Net Income” means, for any period, for the Parent Guarantor and
its Subsidiaries on a consolidated basis, the net income of the Parent Guarantor
and its Subsidiaries for that period, as determined in accordance with GAAP.


“Consolidated Secured Indebtedness” means, as of any date of determination, for
the Parent Guarantor and its Subsidiaries on a consolidated basis, Consolidated
Funded Indebtedness that is subject to a Lien other than Non-Consensual Liens.


“Consolidated Secured Indebtedness Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Secured Indebtedness on such date
to (b) Consolidated Total Asset Value on such date.


“Consolidated Secured Recourse Indebtedness” means, as of any date of
determination, for the Parent Guarantor and its Subsidiaries on a consolidated
basis,


A-4

--------------------------------------------------------------------------------



Consolidated Funded Indebtedness that is subject to a Lien other than
Non-Consensual Liens and that is recourse to the Parent Guarantor or any of its
Subsidiaries.


“Consolidated Secured Recourse Indebtedness Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Secured Recourse Indebtedness on
such date to (b) Consolidated Total Asset Value on such date.


“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Parent Guarantor and its Subsidiaries on a consolidated basis, an amount
equal to (a) Shareholders’ Equity of the Parent Guarantor and its Subsidiaries
on that date plus (b) accumulated depreciation and amortization minus (c)
Intangible Assets, plus (d) Intangible Liabilities all as determined in
accordance with GAAP.


“Consolidated Total Asset Value” means, as of any date of determination, with
respect to the Parent Guarantor and its Subsidiaries on a consolidated basis,
the sum of (a) the quotient of (i) (x) an amount equal to (A) Adjusted Net
Operating Income for the prior fiscal quarter minus (B) the aggregate amount of
Adjusted Net Operating Income attributable to each Real Property Asset sold or
otherwise disposed of during such prior fiscal quarter minus (C) the aggregate
amount of Adjusted Net Operating Income for the prior fiscal quarter
attributable to each Real Property Asset acquired during the last four fiscal
quarters multiplied by (y) four (4) divided by (ii) the Capitalization Rate,
plus (b) with respect to each Real Property Asset acquired during such prior
four fiscal quarters, the book value of such Real Property Asset; provided that
the Company may, at its discretion, make a one time irrevocable election to
value a Real Property Asset acquired during the prior four fiscal quarters in an
amount equal to (i) the quotient of (A) an amount equal to (y) the Adjusted Net
Operating Income from such Real Property Asset multiplied by (z) four (4)
divided by (B) the Capitalization Rate, plus (c) unrestricted Cash Equivalents,
plus (d) the book value of Real Property Assets that constitute unimproved land
holdings, plus (e) the book value of Real Property Assets that constitute
construction in progress, plus (f) the carrying value of performing mortgage
loans, plus (g) the Parent Guarantor’s and Subsidiaries’ pro rata share of the
forgoing items and components attributable to interests in Unconsolidated Joint
Ventures.


“Consolidated Unencumbered Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Adjusted Net Operating Income of the UAP
Properties for the most recent fiscal quarter period ending on such date
multiplied times four (4) to (b) Consolidated Interest Expense associated with
Consolidated Unsecured Indebtedness for the most recent fiscal quarter ending on
such date multiplied times four (4).


“Consolidated Unencumbered Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Unsecured Indebtedness as of such
date to (b) the Unencumbered Asset Pool Value.


“Consolidated Unsecured Indebtedness” means, as of any date of determination,
for the Parent Guarantor and its Subsidiaries on a consolidated basis,
Consolidated Funded Indebtedness that is not Consolidated Secured Indebtedness.


A-5

--------------------------------------------------------------------------------







“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.


“Default Rate” means that rate of interest per annum that is the greater of (a)
2% above the rate of interest stated in clause (a) of the first paragraph of the
Notes or (b) 2% over the rate of interest publicly announced by KeyBank National
Association in New York, New York as its “base” or “prime” rate.


“Disclosure Documents” is defined in Section 5.3.


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; it being understood that Disposition shall not include an
arrangement that solely results in a Permitted Lien.


“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.


“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.


“Eligible Ground Lease” means, at any time, a ground lease (a) under which an
Obligor or a UAP Subsidiary is the lessee and is the fee owner of (or leases)
the structural improvements located thereon, (b) that has a remaining term of
not less than thirty (30) years (including the initial term and any additional
extension options that are solely at the option of such Obligor or such UAP
Subsidiary), (c) where no party to such lease is subject to a then continuing
bankruptcy event, (d) such ground lease (or a related document executed by the
applicable ground lessor) contains customary provisions protective of a first
mortgage lender to the lessee and (e) where such Obligor’s or UAP Subsidiary’s
interest in the underlying Real Property Asset or the lease is not subordinate
to any Lien other than the Eligible Ground Lease itself, any fee mortgage (if
such fee mortgage has non-disturbed such Loan Party or UAP Subsidiary pursuant
to a non-disturbance agreement reasonably satisfactory to the Required Holders),
any Liens permitted by Section 10.5 and other encumbrances reasonably acceptable
to the Required Holders, in their discretion.


“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials.


“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares


A-6

--------------------------------------------------------------------------------



of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.


“ERISA” means the Employee Retirement Income Security Act of 1974 and the rules
and regulations promulgated thereunder from time to time in effect.


“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.


“Event of Default” is defined in Section 11.


“FATCA” means (a) sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), together with any current or
future regulations or official interpretations thereof, (b) any treaty, law or
regulation of any other jurisdiction, or relating to an intergovernmental
agreement between the United States of America and any other jurisdiction, which
(in either case) facilitates the implementation of the foregoing clause (a), and
(c) any agreements entered into pursuant to section 1471(b)(1) of the Code.


“Form 10-K” is defined in Section 7.1(b).


“Form 10-Q” is defined in Section 7.1(a).


“Funded Indebtedness” means the sum of the following (whether or not included as
indebtedness or liabilities in accordance with GAAP):


(a) all obligations for borrowed money, whether current or long term (including
the obligations hereunder and under the Notes), and all obligations evidenced by
bonds, debentures, notes, loan agreements or other similar instruments;


(b) all purchase money indebtedness (including indebtedness and obligations in
respect of conditional sales and title retention arrangements, except for
customary conditional sales and title retention arrangements with suppliers that
are entered into in the ordinary course of business) and all indebtedness and
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable incurred in the ordinary course of business
and payable on customary trade terms that are not overdue);


(c) all direct obligations under letters of credit (including standby and
commercial), bankers’ acceptances and similar instruments (including bank
guaranties, surety bonds, comfort letters, keep well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;


A-7

--------------------------------------------------------------------------------





(d) Attributable Indebtedness;


(e) all preferred stock and comparable equity interests providing for mandatory
redemption, sinking fund or other like payments;


(f) without duplication, guarantees and other support obligations in respect of
Funded Indebtedness of another Person;


(g) Funded Indebtedness of any partnership or joint venture or other similar
entity in which an Obligor or any Subsidiary is a general partner or joint
venturer, and, as such, has personal liability for such obligations, but only to
the extent there is recourse to any Obligor or Subsidiary for payment thereof;
and
 
(h) Swap Termination Value under any Swap Contracts.


For purposes hereof, the amount of Funded Indebtedness shall be determined based
on (A) in the case of borrowed money indebtedness under clause (a) above and
purchase money indebtedness and deferred purchase obligations under clause (b)
above, the then outstanding principal amount, (B) in the case of letter of
credit obligations and the other obligations under clause (c) above, the maximum
amount available to be drawn, and (C) in the case of support obligations under
clause (g) above, based on the amount of Funded Indebtedness that is the subject
of the support obligations. For clarification purposes, “Funded Indebtedness”
shall not include intercompany indebtedness of the Obligors and their
Subsidiaries, general accounts payable of the Obligors and their Subsidiaries
which arise in the ordinary course of business, accrued expenses of the Obligors
and their Subsidiaries incurred in the ordinary course of business or minority
interests in joint ventures or limited partnerships (except to the extent set
forth in clause (g) above).


“Funds From Operations” means, as of any date of determination, and for any
relevant period with respect to the Parent Guarantor and its Subsidiaries on a
consolidated basis, an amount equal to (1) Consolidated Net Income for such
period plus (2) depreciation and amortization for such period plus (3) to the
extent such amounts have reduced Consolidated Net Income, costs and expenses
incurred in connection with any consummated acquisition during such period in an
amount not to exceed fifteen percent (15%) of Consolidated EBITDA for the most
recently ended four fiscal quarter period and subject to adjustments for
unconsolidated partnerships and joint ventures as hereafter provided plus (4) to
the extent such amounts have reduced Consolidated Net Income, any expenses for
such period incurred in connection with the exercise by holders of warrants
(existing on the date of this Agreement) in exchange for common Equity Interests
in the Parent Guarantor so long as the Parent Guarantor receives an amount of
cash in excess of such expenses in connection with such exercise.
Notwithstanding contrary treatment under GAAP, for purposes hereof, (a) “Funds
From Operations” shall include, and be adjusted to take into account, the Parent
Guarantor’s interests in unconsolidated partnerships and joint ventures, on the
same basis as consolidated partnerships and subsidiaries, as provided in the
“white paper” issued in April 2002 by the National Association of Real Estate
Investment Trusts and (b) Consolidated Net Income shall not include gains (or,
if applicable, losses) resulting from or in connection with (i) restructuring of
Funded Indebtedness, (ii) sales of property, (iii) sales or redemptions of
preferred stock or (iv) non cash asset impairment charges.


A-8

--------------------------------------------------------------------------------







“GAAP” means (a) generally accepted accounting principles as in effect from time
to time in the United States of America and (b) for purposes of Section 9.6,
with respect to any Subsidiary, generally accepted accounting principles
(including International Financial Reporting Standards, as applicable) as in
effect from time to time in the jurisdiction of organization of such Subsidiary.


“Governmental Authority” means


(a) the government of


(i) the United States of America or any state or other political subdivision
thereof, or


(ii) any other jurisdiction in which the Company or any Subsidiary conducts all
or any part of its business, or which asserts jurisdiction over any properties
of the Company or any Subsidiary, or


(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.


“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.


“Guaranty” is defined in Section 2.2.


“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be the lesser of (x) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
Guarantee is made and (y) the maximum amount for which such guaranteeing Person
may be liable pursuant to the terms of the


A-9

--------------------------------------------------------------------------------



instrument embodying such Guarantee unless such primary obligation and the
maximum amount for which such guaranteeing Person may be liable are not stated
or determinable, in which case the amount of such Guarantee shall be such
guaranteeing Person’s maximum reasonably anticipated liability in respect
thereof as determined by the Company in good faith. The term “Guarantee” as a
verb has a corresponding meaning.


“Guarantors” means, collectively, (a) the Parent Guarantor and (b) each of the
Subsidiaries Guarantors.


In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.


“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law, including
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls,
petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.


“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule A,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.


“Incorporated Covenant” is defined in Section 9.9(b).


“INHAM Exemption” is defined in Section 6.2(e).


“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:


(a) all Funded Indebtedness of such Person;


(b) all other obligations (other than Intangible Liabilities) that would
constitute obligations on the balance sheet of such Person, as determined in
accordance with GAAP; and


(c) all Guarantees of such Person in respect of any of the foregoing.


Notwithstanding anything to the contrary in this Agreement or any other Note
Document, thecalculation of Indebtedness shall not include any fair value
adjustments to the carrying value of liabilities to record such liabilities at
fair value pursuant to electing the fair value option election under FASB ASC
825-10-25 (formerly known as FAS 159, The Fair Value Option for Financial


A-10

--------------------------------------------------------------------------------



Assets and Financial Liabilities) or other FASB standards allowing entities to
elect fair value option for financial liabilities. Accordingly, the amount of
liabilities shall be the historical cost basis, which generally is the
contractual amount owed adjusted for amortization or accretion of any premium or
discount.


“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.


“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.


“Intangible Liabilities” means liabilities that are considered to be intangible
liabilities under GAAP.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.


“Joinder to the Guaranty” is defined in Section 9.7(a).


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).


“Make-Whole Amount” is defined in Section 8.7.


“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Parent Guarantor,
the Company and their respective Subsidiaries taken as a whole.




A-11

--------------------------------------------------------------------------------



“Material Acquisition” means a simultaneous acquisition by the Company or its
Subsidiaries of one or more assets with a purchase price of ten percent (10%) or
more of Consolidated Total Asset Value immediately prior to such acquisition.


“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Parent
Guarantor, the Company and their respective Subsidiaries taken as a whole, (b)
the ability of the Company to perform its obligations under this Agreement and
the Notes, (c) the ability of any Subsidiary Guarantor to perform its
obligations under this Agreement and the Guaranty, or (d) the validity or
enforceability of this Agreement, the Notes or any Guaranty.


“Material Contract” means, any agreement the breach, nonperformance or
cancellation of which could reasonably be expected to have a Material Adverse
Effect.


“Material Credit Facility” means,


(a) the First Amended & Restated Credit Agreement, dated as of August 29, 2012,
by and among the Company, the Parent Guarantor, certain subsidiaries of the
Parent Guarantor, Keybank National Association, as administrative agent, and the
other lenders party thereto, including any renewals, extensions, amendments,
supplements, restatements, replacements or refinancing thereof;


(b) The Term Loan Agreement, dated as of September 29, 2015, by and among the
Company, the Parent Guarantor, certain subsidiaries of the Parent Guarantor,
Keybank National Association, as administrative agent and the other lenders
party thereto, including any renewals, extensions, amendments supplements,
restatements, replacements or refinancings thereof; and


(c) any other agreement(s) creating or evidencing indebtedness for borrowed
money entered into on or after the date of Closing by the Company or any
Subsidiary, or in respect of which the Company or any Subsidiary is an obligor
or otherwise provides a guarantee or other credit support, in a principal amount
outstanding or available for borrowing equal to or greater than the Threshold
Amount (or the equivalent of such amount in the relevant currency of payment,
determined as of the date of the closing of such facility based on the exchange
rate of such other currency); and if no Credit Facility or Credit Facilities
equal or exceed such amounts, then the largest Credit Facility shall be deemed
to be a Material Credit Facility.


“Material Subsidiary” means any Domestic Subsidiary of the Parent Guarantor that
either (a) owns (or ground leases, as applicable) a UAP Property or other assets
the value of which is included in the determination of Unencumbered Asset Pool
Value and which at any time (whether when such Real Property Asset becomes a UAP
Property or thereafter) has incurred, acquired, suffered to exist, or incurs,
acquires or suffers to exist, or otherwise is liable with respect to any
Indebtedness that is not Non-Recourse Indebtedness (whether as a borrower,
co-borrower, guarantor, or otherwise), or (b) is the borrower or co-borrower
under, guarantees, or otherwise is or becomes obligated in respect of, any
Indebtedness that is not Non-Recourse


A-12

--------------------------------------------------------------------------------



Indebtedness; provided that, in lieu of causing such Subsidiary to become a
Guarantor as provided in Section 9.7, the Company may elect by delivery of
written notice to holders of the Notes to exclude such Subsidiary as a Guarantor
provided any Indebtedness of such Subsidiary which is not Non-Recourse
Indebtedness is recourse only to the Subsidiary and not recourse to any other
Person, and provided further that all assets owned directly or indirectly by the
Subsidiary are excluded from the Unencumbered Asset Pool Value.


“Maturity Date” is defined in the first paragraph of each Note.


“More Favorable Covenant” is defined in Section 9.9(a).


“More Favorable Lender Notice” is defined in Section 9.9(c).


“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).


“NAIC” means the National Association of Insurance Commissioners.


“Non-Consensual Liens” are Liens permitted by Sections 10.05(b) - 10.5(l),
inclusive.


“Non-Recourse Indebtedness” means Indebtedness of a Person in respect of which
recourse for payment (except for normal and customary exclusions from
non-recourse indebtedness, such as fraud, intentional misrepresentation,
misapplication of funds, waste, Environmental Liabilities and voluntary
bankruptcy until a claim is made with respect thereto, and then such
Indebtedness shall not constitute “Non-Recourse Indebtedness” to the extent of
the amount of such claim) is contractually and solely limited to specific assets
of such Person encumbered by a Lien securing such Indebtedness and is not a
general obligation of such Person.


“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by the Parent
Guarantor, the Company or any Subsidiary primarily for the benefit of employees
of the Company or one or more Subsidiaries residing outside the United States of
America, which plan, fund or other similar program provides, or results in,
retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and (b) is not subject to
ERISA or the Code.


“Note Documents” means this Agreement, the Guaranty and the Notes.


“Notes” is defined in Section 1.


“Obligors” means, collectively, the Company and each Guarantor.


“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.




A-13

--------------------------------------------------------------------------------



“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.


“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Parent Guarantor” is defined in the introduction to this Agreement.


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.


“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.


“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.


“Primary Credit Facility” means the agreements listed in (a) and (b) of the
definition of Material Credit Facility.


“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.


“Proposed Prepayment Date” is defined in Section 8.3(b).


“PTE” is defined in Section 6.2(a).


“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such


A-14

--------------------------------------------------------------------------------



Note as the result of a transfer thereof pursuant to Section 13.2 shall cease to
be included within the meaning of “Purchaser” of such Note for the purposes of
this Agreement upon such transfer.


“Purchaser Schedule” means the Purchaser Schedule to this Agreement listing the
Purchasers of the Notes and including their notice and payment information.


“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.


“Qualified Non-Wholly Owned Subsidiary” means a Subsidiary of the Company that
at all times during the term of this Agreement meets each of the following
criteria: (a) the Company or a wholly-owned Subsidiary of the Company is the
sole managing member or general partner of such Subsidiary and retains, without
limitation or restriction, control of all decisions relating to the financing,
sale, leasing and management of the UAP Property owned by such Subsidiary, (b)
no more than 5.0% of the Equity Interests in such Subsidiary are directly or
indirectly owned by Persons other than the Company or a Subsidiary of the
Company and (c) the Organization Documents of such Subsidiary contain no
restriction, condition or limitation on the ability of such Subsidiary to become
a Guarantor hereunder or pledge all or any part of its assets, including such
UAP Property, as collateral security for the Note Obligations.


“QPAM Exemption” is defined in Section 6.2(d).


“Real Property Asset” means, a parcel of real or leasehold property, together
with all improvements (if any) thereon (including all tangible personal property
owned by the Person owning such real or leasehold property) owned in fee simple
or leased pursuant to an Eligible Ground Lease by any Person. “Real Property
Assets” means a collective reference to each Real Property Asset.


“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.


“Required Holders” means at any time (i) prior to the Closing, the Purchasers
and (ii) on or after the Closing, the holders of at least 51% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Parent Guarantor, the Company or any of its Affiliates.


“Responsible Officer” means any Senior Financial Officer and any other officer
of the Parent Guarantor, the Subsidiary Guarantors or the Company with
responsibility for the administration of such matter.


“Sale and Leaseback Transaction” means, with respect to any Obligor or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Obligor or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it


A-15

--------------------------------------------------------------------------------



intends to use for substantially the same purpose or purposes as the property
being sold or transferred.


“SEC” means the Securities and Exchange Commission of the United States of
America.


“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.


“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder from time to time in effect.


“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.


“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Parent Guarantor either
directly or in its capacity as the general partner of the Company.


“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Parent Guarantors and its Subsidiaries, as
determined in accordance with GAAP.


“Source” is defined in Section 6.2.


“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.


“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.


“Subsidiary Guarantor” means each Subsidiary that has executed and delivered the
Guaranty or has executed and delivered the Joinder to the Guaranty.




A-16

--------------------------------------------------------------------------------



“Substitute Purchaser” is defined in Section 21.


“Super-Majority Holders” means at any time on or after the Closing, the holders
of at least 66-2/3% in principal amount of the Notes at the time outstanding
(exclusive of Notes then owned by the Parent Guarantor, Company or any of its
Affiliates).


“SVO” means the Securities Valuation Office of the NAIC.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the mark-to-
market value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts.


“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so- called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).


“Threshold Amount” means (a) with respect to Indebtedness that is recourse to an
Obligor or any of its Subsidiaries, $35,000,000, (b) with respect to
Indebtedness that is not recourse to any Obligor or any of its Subsidiaries,
$70,000,000 and (c) with respect to all other matters, $10,000,000.


“UAP Guarantor” means each Subsidiary of the Parent Guarantor which owns (or
ground leases, as applicable) a UAP Property and which is or becomes a Guarantor
pursuant to Section 9.7.




A-17

--------------------------------------------------------------------------------



“UAP Property” means a Real Property Asset that is (i) directly owned by the
Company or a Guarantor that is a direct or indirect wholly-owned Subsidiary of
the Company or a Qualified Non-Wholly Owned Subsidiary, (ii) a multi-tenant
retail property located in the United States and is not unimproved land or
assets under development, (iii) either owned in fee simple or subject to an
Eligible Ground Lease interest approved by the Required Holders, (iv) free of
any environmental problems as represented in writing to the Required Holders
(without the need for environmental reports or other related information except
upon reasonable request), (v) not subject to a Lien or other restriction other
than Non-Consensual Liens (provided that a Real Property Asset may not be
considered to be a UAP Property as long as it is subject to a Non- Consensual
Lien incurred pursuant to Section 10.5(g) if (x) the amount of such
Non-Consensual Lien, when aggregated with all other Non-Consensual Liens then
existing that were incurred pursuant to Section 10.5(g), exceeds $500,000 and
(y) such Non-Consensual Lien has remained unsatisfied or undischarged for a
period of greater than 90 days) and (vi) subject to negative pledge in favor of
the Required Holders.


“UAP Subsidiary” means each Subsidiary of the Company and each Qualified Non-
Wholly Owned Subsidiary which owns (or ground leases, as applicable) a UAP
Property. Each UAP Guarantor shall be a UAP Subsidiary.


“Unconsolidated Joint Venture” means any Investment in a Person by the Parent
Guarantor or a Subsidiary in which such Person is not consolidated with the
Parent Guarantor for GAAP purposes.


“Unencumbered Asset Pool Value” means, as of any date of determination, an
amount equal to the sum of (a) for all UAP Properties listed on Part A of
Schedule 10.10 attached hereto and all UAP Properties that have been owned for
more than twelve months, the quotient of (i) an amount equal to (A) the Adjusted
Net Operating Income from such UAP Properties multiplied by (B) four (4) divided
by (ii) the Capitalization Rate plus (b) for all UAP Properties not owned on the
date of Closing that have been owned for twelve months or less and for all UAP
Properties listed on Part B of Schedule 10.10 attached hereto that have been
owned for twelve months or less, at the discretion of the Company, (i) the book
value (as defined by GAAP) of any such UAP Property or (ii) the value of any
such UAP Property as determined by the calculation in clause (a) above; provided
that when calculating the Unencumbered Asset Pool Value, the following
limitations shall apply:


(A) no more than 20% of the aggregate value of the Unencumbered Asset Pool Value
can be contributed by any individual UAP Property;


(B) no more than 15% of aggregate Adjusted Net Operating Income used in
calculating the Unencumbered Asset Pool Value can be contributed by any single
tenant;


(C) no more than 10% of the aggregate value of the Unencumbered Asset Pool Value
can be contributed by UAP Properties subject to Eligible Ground Leases (rather
than owned in fee simple);




A-18

--------------------------------------------------------------------------------



(D) no more than 15% of the aggregate value of the Unencumbered Asset Pool Value
can be contributed by UAP Properties owned by Qualified Non-Wholly Owned
Subsidiaries;


(E) each UAP Property contributing to the Unencumbered Asset Pool Value shall
have a minimum occupancy (leased and tenant occupied and operating) of not less
than 70% and the aggregate occupancy of all UAP Properties contributing to the
Unencumbered Asset Pool Value shall be not less than 85%; provided that up to
15% of the aggregate value of the UAP Properties contributing to the
Unencumbered Asset Pool Value can be comprised of Real Property Assets acquired
in any preceding twelve month period that do not meet the individual UAP
Property requirement for occupancy so long as (i) any such Real Property Asset
that does meet the 70% individual occupancy rate is not included as a UAP
Property in the Unencumbered Asset Pool Value for more than twelve months and
(ii) the aggregate occupancy rate of 85% or more with respect to all UAP
Properties contributing to the Unencumbered Asset Pool Value remains satisfied;
and


(F) a UAP Property will be excluded from the calculation of the Unencumbered
Asset Pool Value to the extent it has tenants with aggregate base rents of more
than 10% of the total rents of such UAP Property that are delinquent 90 days or
more.


Furthermore, in calculating the Unencumbered Asset Pool Value, to the extent any
UAP Property is owned by a Qualified Non-Wholly Owned Subsidiary, the
Unencumbered Asset Pool Value otherwise attributable to such UAP Property shall
be reduced based on the economic and distribution interests of minority holders
to account for the ownership, directly or indirectly, by Persons other than the
Parent Guarantor or a Subsidiary of the Parent Guarantor of Equity Interests in
such Qualified Non-Wholly Owned Subsidiary.


“United States Person” has the meaning set forth in Section 7701(a)(30) of the
Code. “USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 and the rules and regulations
promulgated thereunder from time to time in effect.


“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.


“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for


A-19

--------------------------------------------------------------------------------



the election of directors (or persons performing similar functions) of such
Person, even though the right so to vote has been suspended by the happening of
such a contingency.


“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of Parent Guarantor, the Company and the Company’s
or the Parent Guarantor’s other Wholly-Owned Subsidiaries at such time.






A-20

--------------------------------------------------------------------------------




[FORM OF NOTE]




RETAIL OPPORTUNITY INVESTMENTS PARTNERSHIP, LP




3.95% SENIOR NOTE DUE SEPTEMBER 22, 2026


No. RA-[ ] [Date]
$[ ] PPN 76132F A*8




FOR VALUE RECEIVED, the undersigned, Retail Opportunity Investments Partnership,
LP (herein called the “Company”), a Delaware limited partnership, hereby
promises to pay to [ ], or registered assigns, the principal sum of [ ] DOLLARS
(or so much thereof as shall not have been prepaid) on September 22, 2026 (the
“Maturity Date”), with interest (computed on the basis of a 360-day year of
twelve 30-day months) (a) on the unpaid balance hereof at the rate of 3.95% per
annum from the date hereof, payable semiannually, on the twenty-second day of
March and September in each year, commencing with the March 22 or September 22
next succeeding the date hereof, and on the Maturity Date, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by
law, (x) on any overdue payment of interest and (y) during the continuance of an
Event of Default, on such unpaid balance and on any overdue payment of any
Make-Whole Amount, at a rate per annum from time to time equal to the greater of
(i) 5.95% or (ii) 2% over the rate of interest publicly announced by KeyBank
National Association from time to time in New York, New York as its “base” or
“prime” rate, payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand).


Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
offices of the Company or at such other place as the Company shall have
designated by written notice to the holder of this Note as provided in the Note
Purchase Agreement referred to below.


This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated July 26, 2016, as amended and
restated by the Amended and Restated Note Purchase Agreement dated as of
September 22, 2016 (as from time to time amended, the “Note Purchase
Agreement”), between the Company, Retail Opportunity Investments Corp. (the
“Parent Guarantor”) and the respective Purchasers named therein and is entitled
to the benefits thereof. Each holder of this Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representation set forth in Section 6.2 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.


This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer


duly executed, by the registered holder hereof or such holder’s attorney duly
authorized in writing, a new Note for a like principal amount will be issued to,
and registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the Person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.


Pursuant to a Guaranty dated as of September 22, 2016, the Parent Guarantor,
operating as a real estate investment trust and certain subsidiaries, have each
absolutely and unconditionally guaranteed payment in full of the principal of,
Make-Whole Amount, if any, and interest on this Note and performance by the
Company of all of its obligations contained in the Note Purchase Agreement all
on the terms set forth in such Guaranty.


This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.


If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.




SCHEDULE 1
(to Note Purchase Agreement)

--------------------------------------------------------------------------------



This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.


RETAIL OPPORTUNITY INVESTMENTS
PARTNERSHIP, LP
By: Retail Opportunity Investments GP, LLC
Its General Partner






By         
Name: Michael B. Haines
Title: Chief Financial Officer






1-2

--------------------------------------------------------------------------------




SCHEDULE 3






WIRE TRANSFER INSTRUCTIONS






Account Name:


Account No.:


Bank Name:


Bank Address:


Bank Routing No.:






















































































Schedule 3
(to Note Purchase Agreement)



--------------------------------------------------------------------------------




FORM OF OPINION OF SPECIAL COUNSEL
FOR THE COMPANY


[To Be Provided on a Case by Case Basis]




















































































SCHEDULE 4.4(a)
(to Note Purchase Agreement)

--------------------------------------------------------------------------------




FORM OF OPINION OF SPECIAL COUNSEL
FOR THE PURCHASERS


[To Be Provided on a Case by Case Basis]












SCHEDULE 4.4(b)
(to Note Purchase Agreement)



--------------------------------------------------------------------------------




SCHEDULE 5.3


DISCLOSURE MATERIALS






INFORMATION OBTAINED BY PURCHASER THROUGH PUBLIC FILINGS


1. Term Loan Agreement
2. Amended and Restated Credit Agreement
3. ROIC Supplemental Disclosure Quarterly Reports
4. ROIC Annual Proxy Statements
5. ROIC Annual Reports on Form 10-K
6. ROCI Quarterly Reports on Form 10-K










SCHEDULE 5.3
(to Note Purchase Agreement)

--------------------------------------------------------------------------------




SCHEDULE 5.4


SUBSIDIARIES OF THE COMPANY AND
OWNERSHIP OF SUBSIDIARY STOCK


(i) Subsidiaries:*
Retail Opportunity Investments Corp. Schedule of Entities July 19, 2016





Entity
Jurisdiction of Org.
Owner
 
 
GP (% Interest)
LP (% Interest)
Retail Opportunity Investments Corp.
MD
Shareholders
Retail Opportunity Investments GP, LLC
DE
Retail Opportunity Investments Corp.
Retail Opportunity Investments Partnership, LP
DE
Retail Opportunity Investments GP, LLC (1%)
Retail Opportunity Investments Corp. (88.3%)
ROIC Washington, LLC
DE
Retail Opportunity Investments Partnership, LP
ROIC Oregon, LLC
DE
Retail Opportunity Investments Partnership, LP
ROIC California, LLC
DE
Retail Opportunity Investments Partnership, LP
ROIC STV, LLC
DE
Retail Opportunity Investments Partnership, LP
ROIC Santa Ana, LLC
DE
Retail Opportunity Investments Partnership, LP
ROIC Pinole Vista, LLC
DE
Retail Opportunity Investments Partnership, LP
ROIC Hillsboro, LLC
DE
Retail Opportunity Investments Partnership, LP
ROIC Paramount Plaza, LLC
DE
Retail Opportunity Investments Partnership, LP
ROIC Phillips Ranch, LLC
DE
Retail Opportunity Investments Partnership, LP (99.97%)
MCC Realty III, LLC (.03%)



*     At Closing, no Subsidiaries will be a Subsidiary Guarantor.




SCHEDULE 5.4
(to Note Purchase Agreement)



--------------------------------------------------------------------------------



Entity
Jurisdiction of Org.
Owner
 
 
GP (% Interest)
LP (% Interest)
ROIC Phillips Ranch, TRS
DE
ROIC Phillips Ranch, LLC
ROIC Cypress West, LLC
DE
Retail Opportunity Investments Partnership, LP
ROIC Zephyr Cove, LLC
DE
Retail Opportunity Investments Partnership, LP
ROIC Gateway III, LLC
DE
ROIC Gateway Holding III, LLC
ROIC Gateway Holding III, LLC
DE
Retail Opportunity Investments Partnership, LP
ROIC Crossroads GP, LLC
DE
Retail Opportunity Investments Partnership, LP
ROIC Crossroads LP, LLC
DE
Retail Opportunity Investments Partnership, LP
Terranomics Crossroads Associates, LP
CA
Terranomics Crossroads Associates GP Interest
Terranomics Crossroads Associates LP Interest
SARM Five Points Plaza, LLC
WA
Retail Opportunity Investments Partnership, LP
ROIC DBTC, LLC
DE
Retail Opportunity Investments Partnership, LP
ROIC BHP, LLC
DE
ROIC BHP Holding I, LLC (50%) - Managing Member
ROIC BHP Holding II, LLC (50%)
ROIC BHP Holding I, LLC
DE
Retail Opportunity Investments Partnership, LP
ROIC BHP Holding II, LLC
DE
Retail Opportunity Investments Partnership, LP
ROIC Redondo Beach Plaza, LLC
DE
Retail Opportunity Investments Partnership, LP
ROIC Robinwood, LLC
DE
Retail Opportunity Investments Partnership, LP
ROIC Creekside Plaza, LLC
DE
Retail Opportunity Investments Partnership, LP
ROIC Park Oaks, LLC
DE
Retail Opportunity Investments Partnership, LP



-2-

--------------------------------------------------------------------------------







Entity
Jurisdiction of Org.
Owner
 
 
GP (% Interest)
LP (% Interest)
ROIC Diamond Hills Plaza, LLC
DE
Retail Opportunity Investments Partnership, LP
ROIC Warner Plaza, LLC
DE
Retail Opportunity Investments Partnership, LP
ROIC Four Corner Square, LLC
DE
Retail Opportunity Investments Partnership, LP
ROIC Casitas Plaza, LLC
DE
Retail Opportunity Investments Partnership, LP
ROIC Magnolia Center, LLC
DE
Retail Opportunity Investments Partnership, LP
ROIC Bouquet Center, LLC
DE
Retail Opportunity Investments Partnership, LP
ROIC Monterey, LLC
DE
Retail Opportunity Investments Partnership, LP



(ii)    Parent Guarantor’s Directors and Senior Officers:


Directors


Richard. A. Baker, Chairman
Michael J. Indiveri
Edward H. Meyer
Lee S. Neibart
Charles J. Persico
Laura H. Pomerantz
Eric S. Zorn


Senior Officers


Stuart A. Tanz, Chief Executive Officer
Michael B. Haines, Chief Financial Officer
Richard K. Schoebel, Chief Operating Officer




-3-

--------------------------------------------------------------------------------




SCHEDULE 5.5


FINANCIAL STATEMENTS


Annual Report on Form 10-K for the Fiscal Year Ended December 31, 2015
Annual Report on Form 10-K for the Fiscal Year Ended December 31, 2014
Annual Report on Form 10-K for the Fiscal Year Ended December 31, 2013
Annual Report on Form 10-K for the Fiscal Year Ended December 31, 2012
Annual Report on Form 10-K for the Fiscal Year Ended December 31, 2011


Form 10-Q for the quarterly period ended March 31, 2016
Form 10-Q for the quarterly period ended September 30, 2015
Form 10-Q for the quarterly period ended June 30, 2015
Form 10-Q for the quarterly period ended March 31, 2015






























SCHEDULE 5.5
(to Note Purchase Agreement)



--------------------------------------------------------------------------------




SCHEDULE 5.15


EXISTING INDEBTEDNESS OF THE COMPANY AND ITS SUBSIDIARIES


OBLIGOR(S)
CREDITOR
CUSIP OR ISIN
(IF APPLICABLE)
DESCRIPTION OF
INDEBTEDNESS
INTEREST RATES
COLLATERAL


FINAL MATURITY
OUTSTANDING PRINCIPAL AMOUNT
Company
Bank Syndicate
N/A
Amended and Restated Credit Agreement, as Amended
LIBOR + 1%
None
1/31/2019
$
333,500,000


Company
Bank Syndicate
N/A
Term Loan Agreement
LIBOR + 1.1%
None
1/31/2019
$
300,000,000


Company
Various
ISIN = US76132FAA5
Senior Notes due 2023
5%
Unsecured
12/15/2023
$
250,000,000


Company
Various
ISIN = US76132FAB31
Senior Notes due 2024
4%
Unsecured
12/15/2024
$
250,000,000


ROIC BHP, LLC
Column Financial
N/A
Property Level Loan
5.7%
Bernardo Heights Plaza
7/11/2017
$
8,312,000


ROIC STV, LLC
Lincoln National Life
N/A
Property Level Loan
6.2%
Santa Teresa Village
2/1/2018
$
10,499,000


ROIC Magnolia Center, LLC
Variable Annuity Life
N/A
Property Level Loan
5.5%
Magnolia Shopping Center
10/1/2018
$
9,223,000


ROIC Casitas Plaza, LLC
Minnesota Life
N/A
Property Level Loan
5.32%
Casitas Plaza
6/1/2022
$
7,517,000


ROIC Diamond Hills Plaza, LLC
PNC Bank
N/A
Property Level Loan
3.55%
Diamond Hills Plaza
10/1/2025
$
35,500,000



















SCHEDULE 5.15
(to Note Purchase Agreement)



--------------------------------------------------------------------------------




SCHEDULE 10.5
EXISTING LIENS


OBLIGOR(S)
CREDITOR
DESCRIPTION OF INDEBTEDNESS
INTEREST RATE(S)
COLLATERAL
ROIC BHP, LLC
Column Financial
Property Level Loan
5.70%
Bernardo Heights Plaza
ROIC STV, LLC
Lincoln National Life
Property Level Loan
6.20%
Santa Teresa Village


ROIC Magnolia
Center, LLC
Variable Annuity Life
Property Level Loan
5.50%
Magnolia Shopping Center


ROIC Casitas
Plaza, LLC
Minnesota Life
Property Level Loan
5.32%
Casitas Plaza


ROIC Diamond
Hills Plaza, LLC
PNC Bank
Property Level Loan
3.55%
Diamond Hills Plaza

















































































SCHEDULE 10.5
(to Note Purchase Agreement)



--------------------------------------------------------------------------------




Schedule 10.6


EXISTING INVESTMENTS


1. Unimproved land holdings (The Village at Novato) - $3,800,000






SCHEDULE 10.6
(to Note Purchase Agreement)

--------------------------------------------------------------------------------




SCHEDULE 10.7




EXISTING INDEBTEDNESS




OBLIGOR(S)




CREDITOR


CUSIP OR ISIN (IF APPLICABLE)


DESCRIPTION OF INDEBTEDNESS


INTEREST RATE




COLLATERAL


FINAL MATURITY
OUTSTANDING PRINCIPAL 6/30/16
Company
Bank Syndicate
N/A
Amended and Restated Credit Agreement, as
Amended
LIBOR + 1%
Unencumbered Asset Pool
1/31/19
$333,500,000
Company
Bank Syndicate
N/A
Term Loan Agreement
LIBOR + 1.1%
Unencumbered Asset Pool
1/31/19
$300,000,000
Company
Various
ISIN = US76132FAA5
Senior Notes due 2023
5.00%
Unsecured
12/15/23
$250,000,000
Company
Various
ISIN = US76132FAB31
Senior Notes due 2024
4.00%
Unsecured
12/15/24
$250,000,000
ROIC BHP, LLC
Column Financial
N/A
Property Level Loan
5.70%
Bernardo Heights Plaza
7/11/17
$8,312,000
ROIC STV, LLC
Lincoln National Life
N/A
Property Level Loan
6.20%
Santa Teresa Village
2/1/18
$10,499,000
ROIC Magnolia Center, LLC
Variable Annuity Life
N/A
Property Level Loan
5.50%
Magnolia Shopping Center
10/1/18
$9,223,000
ROIC Casitas Plaza, LLC
Minnesota Life
N/A
Property Level Loan
5.32%
Casitas Plaza
6/1/22
$7,517,000
ROIC Diamond Hills Plaza, LLC
PNC Bank
N/A
Property Level Loan
3.55%
Diamond Hills Plaza
10/1/25
$35,500,000













SCHEDULE 10.7
(to Note Purchase Agreement)

--------------------------------------------------------------------------------




SCHEDULE 10.10


CERTAIN UAP PROPERTIES






ROIC - UNENCUMBERED POOL 2016     


PROPERTY
Paramount Plaza
Santa Ana Downtown Plaza
Meridian Valley Plaza
The Market at Lake Stevens
Norwood Shopping Center
Happy Valley Town Center
Cascade Summit Town Square
Heritage Market Center
Claremont Center
Gateway Village I
Gateway Village II
Sycamore Creek
Pinole Vista
Division Crossing
Marketplace Del Rio
Desert Springs Marketplace
Morada Ranch
Renaissance Towne Center
Country Club Gate
Canyon Park
Hawks Prairie Shopping Center
The Kress Building
Round Hill Square
Hillsboro Market Center
Gateway Shopping Center
Euclid Plaza
Aurora Square
Marlin Cove Shopping Center
Seabridge Marketplace
Green Valley Station
The Village at Novato
Wilsonville Old Town Square
Glendora Shopping Center
Bay Plaza
Cypress Center West
Redondo Beach Plaza






























SCHEDULE 10.10
(to Note Purchase Agreement)

--------------------------------------------------------------------------------





ROIC - UNENCUMBERED POOL 2016
Harbor Place Center
Diamond Bar Town
Center Canyon Crossing
Granada Shopping Center
Hawthorne Crossings
Robinwood Shopping Center
Five Points Plaza
Crossroads Shopping Center
Peninsula Marketplace
Country Club Village-San Ramon
Plaza de la Canada
Creekside Plaza
Tigard Marketplace
Aurora Square II
Fallbrook Center
Wilsonville Town Center
Moorpark Shopping Center
Park Oaks Shopping Center
Ontario Plaza
Winston Manor
Gateway Centre
Iron Horse Plaza
Jackson Square
Tigard Promenade
Johnson Creek
Sternco Shopping Center
Four Corner Square
Warner Plaza
Bouquet Center
North Ranch Shopping Center




























-2-

--------------------------------------------------------------------------------




EXHIBIT 2.2




FORM OF GUARANTY






























































































Exhibit 2.2
(to Note Purchase Agreement)

--------------------------------------------------------------------------------




 







GUARANTY AGREEMENT












Dated as of September 22, 2016


of




RETAIL OPPORTUNITY INVESTMENTS CORP.






AND ANY ADDITIONAL GUARANTORS PARTY HERETO








 

















































-i-

--------------------------------------------------------------------------------



TABLE OF CONTENTS


SECTION
HEADING
PAGE
 
 
 
SECTION 1.
 GUARANTY
1


 
 
 
SECTION 2.
OBLIGATIONS ABSOLUTE
3


 
 
 
SECTION 3.
WAIVER
3


 
 
 
SECTION 4.
 OBLIGATIONS UNIMPAIRED
4


 
 
 
SECTION 5.
 SUBROGATION AND SUBORDINATION
5


 
 
 
SECTION 6.
REINSTATEMENT OF GUARANTY
6


 
 
 
SECTION 7.
 RANK OF GUARANTY
6


 
 
 
SECTION 8.
COVENANTS OF EACH GUARANTOR
6


 
 
 
SECTION 9.
REPRESENTATIONS AND WARRANTIES OF EACH GUARANTOR
6


 
 
 
SECTION 10.
TERM OF GUARANTY AGREEMENT
6


 
 
 
SECTION 11.
  SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE
AGREEMENT
6


 
 
 
SECTION 12.
AMENDMENT AND WAIVER
7


 
 
 
Section 12.1.
Requirements
7


Section 12.2.
Solicitation of Holders of Notes
7


Section 12.3.
Binding Effect
8


Section 12.4.
Notes Held by Company, Etc
8


 
 
 
SECTION 13.
NOTICES
8


 
 
 
SECTION 14.
MISCELLANEOUS
8


 
 
 
Section 14.1.
Successors and Assigns; Joinder
8


Section 14.2.
Severability
9


Section 14.3.
Construction
9


Section 14.4.
Further Assurances
9


Section 14.5.
Governing Law
9


Section 14.6.
Jurisdiction and Process; Waiver of Jury Trial
9







-i-

--------------------------------------------------------------------------------




GUARANTY AGREEMENT


THIS GUARANTY AGREEMENT, dated as of September 22, 2016 (this “Guaranty
Agreement”), is made by Retail Opportunity Investments Corp., a Maryland
corporation (the “Parent Guarantor”; and, together with any other entities from
time to time which become parties hereto pursuant to Section 14.1 hereof, each a
“Guarantor” and collectively, the “Guarantors”) in favor of the Purchasers (as
defined below) and the other holders from time to time of the Notes (as defined
below). The Purchasers and such other holders are herein collectively called the
“holders” and individually a “holder.”




PRELIMINARY STATEMENTS:


I. Retail Opportunity Investments Partnership, LP, a Delaware limited
partnership (the “Company”), and the Parent Guarantor has entered into a Note
Purchase Agreement dated as of July 27, 2016 as amended and restated by the
Amended and Restated Note Purchase Agreement dated as of September 22, 2016 (as
amended, modified, supplemented or restated from time to time, the “Note
Agreement”) with the Persons listed on the signature pages thereto (the
“Purchasers”). Capitalized terms used herein have the meanings specified in the
Note Agreement unless otherwise defined herein.


II. The Company has authorized the issuance, pursuant to the Note Agreement, of
3.95% Senior Notes due September 22, 2026 in the aggregate principal amount of
$200,000,000 (the “Initial Notes”). The Initial Notes and any other Notes that
may from time to time be issued pursuant to the Note Agreement (including any
notes issued in substitution for any of the Notes) are herein collectively
called the “Notes” and individually a “Note.”


III. Pursuant to the Note Agreement, the Company is required to cause each
Guarantor to deliver this Guaranty Agreement to the holders.


IV. Each Guarantor will receive direct and indirect benefits from the financing
arrangements contemplated by the Note Agreement. Each Guarantor has determined
that the incurrence of such obligations is in the best interests of such
Guarantor.


NOW THEREFORE, in compliance with the Note Agreement, and in consideration of,
the execution and delivery of the Note Agreement and the purchase of the Notes
by each of the Purchasers, each Guarantor hereby covenants and agrees with, and
represents and warrants to each of the holders as follows:




SECTION 1. GUARANTY.


Each Guarantor hereby irrevocably, unconditionally and jointly and severally
with the other Guarantors guarantees to each holder, the due and punctual
payment in full of (a) the principal of, Make-Whole Amount, if any, and interest
on (including, without limitation, interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency,


- 1-

--------------------------------------------------------------------------------



reorganization or like proceeding, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), and any other amounts due
under, the Notes when and as the same shall become due and payable (whether at
stated maturity or by required or optional prepayment or by acceleration or
otherwise) and (b) any other sums which may become due under the terms and
provisions of the Notes, the Note Agreement or any other instrument referred to
therein) all such obligations described in clauses (a) and (b) above are herein
called the “Guaranteed Obligations”). The guaranty in the preceding sentence is
an absolute, present and continuing guaranty of payment and not of
collectibility and is in no way conditional or contingent upon any attempt to
collect from the Company or any other guarantor of the Notes (including, without
limitation, any other Guarantor hereunder) or upon any other action, occurrence
or circumstance whatsoever. In the event that the Company shall fail so to pay
any of such Guaranteed Obligations, each Guarantor agrees to pay the same when
due to the holders entitled thereto, without demand, presentment, protest or
notice of any kind, in lawful money of the United States of America, pursuant to
the requirements for payment specified in the Notes and the Note Agreement. Each
default in payment of any of the Guaranteed Obligations shall give rise to a
separate cause of action hereunder and separate suits may be brought hereunder
as each cause of action arises. Each Guarantor agrees that the Notes issued in
connection with the Note Agreement may (but need not) make reference to this
Guaranty Agreement.


Each Guarantor agrees to pay and to indemnify and save each holder harmless from
and against any damage, loss, cost or expense (including attorneys’ fees) which
such holder may incur or be subject to as a consequence, direct or indirect, of
(x) any breach by such Guarantor, by any other Guarantor or by the Company of
any warranty, covenant, term or condition in, or the occurrence of any default
under, this Guaranty Agreement, the Notes, the Note Agreement or any other
instrument referred to therein, together with all expenses resulting from the
compromise or defense of any claims or liabilities arising as a result of any
such breach or default, (y) any legal action commenced to challenge the validity
or enforceability of this Guaranty Agreement, the Notes, the Note Agreement or
any other instrument referred to therein and (z) enforcing or defending (or
determining whether or how to enforce or defend) the provisions of this Guaranty
Agreement.


Each Guarantor hereby acknowledges and agrees that such Guarantor’s liability
hereunder is joint and several with the other Guarantors and any other Person(s)
who may guarantee the obligations and Indebtedness under and in respect of the
Notes and the Note Agreement.


Notwithstanding the foregoing provisions or any other provision of this Guaranty
Agreement, the Purchasers (on behalf of themselves and their successors and
assigns) and each Guarantor hereby agree that if at any time the Guaranteed
Obligations exceed the Maximum Guaranteed Amount determined as of such time with
regard to such Guarantor, then this Guaranty Agreement shall be automatically
amended to reduce the Guaranteed Obligations to the Maximum Guaranteed Amount.
Such amendment shall not require the written consent of any Guarantor or any
holder and shall be deemed to have been automatically consented to by each
Guarantor and each holder. Each Guarantor agrees that the Guaranteed Obligations
may at any time exceed the Maximum Guaranteed Amount without affecting or
impairing the obligation of such Guarantor. “Maximum Guaranteed Amount” means as
of the date of determination with


- 2-

--------------------------------------------------------------------------------



respect to a Guarantor, the lesser of (a) the amount of the Guaranteed
Obligations outstanding on such date and (b) the maximum amount that would not
render such Guarantor’s liability under this Guaranty Agreement subject to
avoidance under Section 548 of the United States Bankruptcy Code (or any
successor provision) or any comparable provision of applicable state law.




SECTION 2. OBLIGATIONS ABSOLUTE.


The obligations of each Guarantor hereunder shall be primary, absolute,
irrevocable and unconditional, irrespective of the validity or enforceability of
the Notes, the Note Agreement or any other instrument referred to therein, shall
not be subject to any counterclaim, setoff, deduction or defense based upon any
claim such Guarantor may have against the Company or any holder or otherwise,
and shall remain in full force and effect without regard to, and shall not be
released, discharged or in any way affected by, any circumstance or condition
whatsoever (whether or not such Guarantor shall have any knowledge or notice
thereof), including, without limitation: (a) any amendment to, modification of,
supplement to or restatement of the Notes, the Note Agreement or any other
instrument referred to therein (it being agreed that the obligations of each
Guarantor hereunder shall apply to the Notes, the Note Agreement or any such
other instrument as so amended, modified, supplemented or restated) or any
assignment or transfer of any thereof or of any interest therein, or any
furnishing, acceptance or release of any security for the Notes or the addition,
substitution or release of any other Guarantor or any other entity or other
Person primarily or secondarily liable in respect of the Guaranteed Obligations;
(b) any waiver, consent, extension, indulgence or other action or inaction under
or in respect of the Notes, the Note Agreement or any other instrument referred
to therein; (c) any bankruptcy, insolvency, arrangement, reorganization,
readjustment, composition, liquidation or similar proceeding with respect to the
Company or its property; (d) any merger, amalgamation or consolidation of any
Guarantor or of the Company into or with any other Person or any sale, lease or
transfer of any or all of the assets of any Guarantor or of the Company to any
Person; (e) any failure on the part of the Company for any reason to comply with
or perform any of the terms of any other agreement with any Guarantor; (f) any
failure on the part of any holder to obtain, maintain, register or otherwise
perfect any security; or (g) any other event or circumstance which might
otherwise constitute a legal or equitable discharge or defense of a guarantor
(whether or not similar to the foregoing), and in any event however material or
prejudicial it may be to any Guarantor or to any subrogation, contribution or
reimbursement rights any Guarantor may otherwise have. Each Guarantor covenants
that its obligations hereunder will not be discharged except by indefeasible
payment in full in cash of all of the Guaranteed Obligations and all other
obligations hereunder.




SECTION 3. WAIVER.


Each Guarantor unconditionally waives to the fullest extent permitted by law,
(a) notice of acceptance hereof, of any action taken or omitted in reliance
hereon and of any default by the Company in the payment of any amounts due under
the Notes, the Note Agreement or any other instrument referred to therein, and
of any of the matters referred to in Section 2 hereof, (b) all notices which may
be required by statute, rule of law or otherwise to preserve any of the rights
of any holder against such Guarantor, including, without limitation, presentment
to or demand for


- 3-

--------------------------------------------------------------------------------



payment from the Company or any Guarantor with respect to any Note, notice to
the Company or to any Guarantor of default or protest for nonpayment or dishonor
and the filing of claims with a court in the event of the bankruptcy of the
Company, (c) any right to require any holder to enforce, assert or exercise any
right, power or remedy including, without limitation, any right, power or remedy
conferred in the Note Agreement or the Notes, (d) any requirement for diligence
on the part of any holder and (e) any other act or omission or thing or delay in
doing any other act or thing which might in any manner or to any extent vary the
risk of such Guarantor or otherwise operate as a discharge of such Guarantor or
in any manner lessen the obligations of such Guarantor hereunder.




SECTION 4. OBLIGATIONS UNIMPAIRED.


Each Guarantor authorizes the holders, without notice or demand to such
Guarantor or any other Guarantor and without affecting its obligations
hereunder, from time to time: (a) to renew, compromise, extend, accelerate or
otherwise change the time for payment of, all or any part of the Notes, the Note
Agreement or any other instrument referred to therein; (b) to change any of the
representations, covenants, events of default or any other terms or conditions
of or pertaining to the Notes, the Note Agreement or any other instrument
referred to therein, including, without limitation, decreases or increases in
amounts of principal, rates of interest, the Make-Whole Amount or any other
obligation; (c) to take and hold security for the payment of the Notes, the Note
Agreement or any other instrument referred to therein, for the performance of
this Guaranty Agreement or otherwise for the Indebtedness guaranteed hereby and
to exchange, enforce, waive, subordinate and release any such security; (d) to
apply any such security and to direct the order or manner of sale thereof as the
holders in their sole discretion may determine; (e) to obtain additional or
substitute endorsers or guarantors or release any other Guarantor or any other
Person or entity primarily or secondarily liable in respect of the Guaranteed
Obligations; (f) to exercise or refrain from exercising any rights against the
Company, any Guarantor or any other Person; and (g) to apply any sums, by
whomsoever paid or however realized, to the payment of the Guaranteed
Obligations and all other obligations owed hereunder. The holders shall have no
obligation to proceed against any additional or substitute endorsers or
guarantors or to pursue or exhaust any security provided by the Company, such
Guarantor or any other Guarantor or any other Person or to pursue any other
remedy available to the holders.


If an event permitting the acceleration of the maturity of the principal amount
of any Notes shall exist and such acceleration shall at such time be prevented
or the right of any holder to receive any payment on account of the Guaranteed
Obligations shall at such time be delayed or otherwise affected by reason of the
pendency against the Company, any Guarantor or any other guarantors of a case or
proceeding under a bankruptcy or insolvency law, such Guarantor agrees that, for
purposes of this Guaranty Agreement and its obligations hereunder, the maturity
of such principal amount shall be deemed to have been accelerated with the same
effect as if the holder thereof had accelerated the same in accordance with the
terms of the Note Agreement, and such Guarantor shall forthwith pay such
accelerated Guaranteed Obligations.


- 4-

--------------------------------------------------------------------------------







SECTION 5. SUBROGATION AND SUBORDINATION.


(a) Each Guarantor will not exercise any rights which it may have acquired by
way of subrogation under this Guaranty Agreement, by any payment made hereunder
or otherwise, or accept any payment on account of such subrogation rights, or
any rights of reimbursement, contribution or indemnity or any rights or recourse
to any security for the Notes or this Guaranty Agreement unless and until all of
the Guaranteed Obligations shall have been indefeasibly paid in full in cash.


(b) Each Guarantor hereby subordinates the payment of all Indebtedness and other
obligations of the Company or any other guarantor of the Guaranteed Obligations
owing to such Guarantor, whether now existing or hereafter arising, including,
without limitation, all rights and claims described in clause (a) of this
Section 5, to the indefeasible payment in full in cash of all of the Guaranteed
Obligations. If the Required Holders so request, any such Indebtedness or other
obligations shall be enforced and performance received by such Guarantor as
trustee for the holders and the proceeds thereof shall be paid over to the
holders promptly, in the form received (together with any necessary
endorsements) to be applied to the Guaranteed Obligations, whether matured or
unmatured, as may be directed by the Required Holders, but without reducing or
affecting in any manner the liability of any Guarantor under this Guaranty
Agreement.


(c) If any amount or other payment is made to or accepted by any Guarantor in
violation of any of the preceding clauses (a) and (b) of this Section 5, such
amount shall be deemed to have been paid to such Guarantor for the benefit of,
and held in trust for the benefit of, the holders and shall be paid over to the
holders promptly, in the form received (together with any necessary
endorsements) to be applied to the Guaranteed Obligations, whether matured or
unmatured, as may be directed by the Required Holders, but without reducing or
affecting in any manner the liability of such Guarantor under this Guaranty
Agreement.


(d) Each Guarantor acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated by the Note Agreement and
that its agreements set forth in this Guaranty Agreement (including this Section
5) are knowingly made in contemplation of such benefits.


(e) Each Guarantor hereby agrees that, to the extent that a Guarantor shall have
paid an amount hereunder to any holder that is greater than the net value of the
benefits received, directly or indirectly, by such paying Guarantor as a result
of the issuance and sale of the Notes (such net value, its “Proportionate
Share”), such paying Guarantor shall, subject to Section 5(a) and 5(b), be
entitled to contribution from any Guarantor that has not paid its Proportionate
Share of the Guaranteed Obligations. Any amount payable as a contribution under
this Section 5(e) shall be determined as of the date on which the related
payment is made by such Guarantor seeking contribution and each Guarantor
acknowledges that the right to contribution hereunder shall constitute an asset
of such Guarantor to which such contribution is owed. Notwithstanding the
foregoing, the provisions of this Section 5(e) shall in no respect limit the
obligations and liabilities of any Guarantor to the holders of the Notes
hereunder or under the Notes, the Note Agreement or any other document,
instrument or agreement executed in connection therewith,


- 5-

--------------------------------------------------------------------------------



and each Guarantor shall remain jointly and severally liable for the full
payment and performance of the Guaranteed Obligations.




SECTION 6. REINSTATEMENT OF GUARANTY.


This Guaranty Agreement shall continue to be effective, or be reinstated, as the
case may be, if and to the extent at any time payment, in whole or in part, of
any of the sums due to any holder on account of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned by a holder upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Company or any other guarantors, or upon or as a result of the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to the Company or any other guarantors or any part of its or their property, or
otherwise, all as though such payments had not been made.




SECTION 7. RANK OF GUARANTY.


Each Guarantor will ensure that its payment obligations under this Guaranty
Agreement will at all times rank at least pari passu, without preference or
priority, with all other unsecured and unsubordinated Indebtedness of such
Guarantor now or hereafter existing.




SECTION 8. COVENANTS OF EACH GUARANTOR.


So long as any Notes are outstanding or the Note Agreement shall remain in
effect, each Guarantor agrees to comply with the covenants applicable to such
Guarantor pursuant to the Note Agreement:




SECTION 9. REPRESENTATIONS AND WARRANTIES OF EACH GUARANTOR.


Each Guarantor represents and warrants to each holder as follows that the
representation and warranties of such Guarantor as set forth in Section 5 are
true and correct as of the date hereof.




SECTION 10. TERM OF GUARANTY AGREEMENT.


This Guaranty Agreement and all guarantees, covenants and agreements of the
Guarantors contained herein shall continue in full force and effect and shall
not be discharged until such time as all of the Guaranteed Obligations and all
other obligations hereunder shall be indefeasibly paid in full in cash and shall
be subject to reinstatement pursuant to Section 6; provided that each Guarantor
hereunder who is a Subsidiary of the Company may be released in accordance with
Section 9.7(b) of the Note Agreement.




SECTION 11. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.


All representations and warranties contained herein shall survive the execution
and delivery of this Guaranty Agreement and may be relied upon by any subsequent
holder,


- 6-

--------------------------------------------------------------------------------



regardless of any investigation made at any time by or on behalf of any
Purchaser or any other holder. All statements contained in any certificate or
other instrument delivered by or on behalf of a Guarantor pursuant to this
Guaranty Agreement shall be deemed representations and warranties of such
Guarantor under this Guaranty Agreement. Subject to the preceding sentence, this
Guaranty Agreement embodies the entire agreement and understanding between each
holder and the Guarantors and supersedes all prior agreements and understandings
relating to the subject matter hereof.




SECTION 12. AMENDMENT AND WAIVER.


Section 12.1. Requirements. Except as otherwise provided in the fourth paragraph
of Section 1 of this Guaranty Agreement, this Guaranty Agreement may be amended,
and the observance of any term hereof may be waived (either retroactively or
prospectively), with (and only with) the written consent of each Guarantor and
the Required Holders, except that no amendment or waiver (a) of any of the first
three paragraphs of Section 1 or any of the provisions of Section 2, 3, 4, 5, 6,
7, 10, 12 or 14.6 hereof, or any defined term (as it is used therein), or (b)
which results in the limitation of the liability of any Guarantor hereunder
(except to the extent provided in the fourth paragraph of Section 1 of this
Guaranty Agreement) will be effective as to any holder unless consented to by
such holder in writing.


Section 12.2. Solicitation of Holders of Notes.


(a) Solicitation. Each Guarantor will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof. Each Guarantor will deliver executed or true and correct copies of each
amendment, waiver or consent effected pursuant to the provisions of this Section
12.2 to each holder promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite holders of
Notes.


(b) Payment. The Guarantors will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder as consideration for or as an inducement to the entering into by any
holder of any waiver or amendment of any of the terms and provisions hereof
unless such remuneration is concurrently paid, or security is concurrently
granted or other credit support concurrently provided, on the same terms,
ratably to each holder even if such holder did not consent to such waiver or
amendment.


(c) Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 12 by a holder that has transferred or has agreed to transfer its Notes
to the Company, any Subsidiary or any Affiliate (including any Guarantor) of the
Company and has provided or has agreed to provide such written consent as a
condition to such transfer shall be void and of no force or effect except solely
as to such holder, and any amendments effected or waivers granted or to be
effected or granted that would not have been or would not be so effected or
granted but


- 7-

--------------------------------------------------------------------------------



for such consent (and the consents of all other holders of Notes that were
acquired under the same or similar conditions) shall be void and of no force or
effect except solely as to such holder.


Section 12.3. Binding Effect. Any amendment or waiver consented to as provided
in this Section 12 applies equally to all holders and is binding upon them and
upon each future holder and upon each Guarantor without regard to whether any
Note has been marked to indicate such amendment or waiver. No such amendment or
waiver will extend to or affect any obligation, covenant or agreement not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between a Guarantor and the holder nor any delay in exercising any
rights hereunder or under any Note shall operate as a waiver of any rights of
any holder. As used herein, the term “this Guaranty Agreement” and references
thereto shall mean this Guaranty Agreement as it may be amended, modified,
supplemented or restated from time to time.


Section 12.4. Notes Held by Company, Etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Guaranty Agreement, or have directed the
taking of any action provided herein to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by any Guarantor, the
Company or any of their respective Affiliates shall be deemed not to be
outstanding.




SECTION 13. NOTICES.


All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or (b)
by registered or certified mail with return receipt requested (postage prepaid),
or (c) by a recognized overnight delivery service (with charges prepaid). Any
such notice must be sent:


(a) if to any Guarantor, to 8905 Towne Centre Drive, Suite 108, San Diego, CA
92122, Telephone: (858) 677-0900 to the attention of Stuart A. Tanz and Michael
B. Haines, or such other address as such Guarantor shall have specified to the
holders in writing, or


(b) if to any holder, to such holder at the addresses specified for such
communications set forth in Purchaser Schedule to the Note Agreement, or such
other address as such holder shall have specified to the Guarantors in writing.




SECTION 14. MISCELLANEOUS.


Section 14.1. Successors and Assigns; Joinder. All covenants and other
agreements contained in this Guaranty Agreement by or on behalf of any of the
parties hereto bind and inure to the benefit of their respective successors and
assigns whether so expressed or not. It is agreed and understood that any Person
may become a Guarantor hereunder by executing a Guarantor Supplement
substantially in the form of Exhibit A attached hereto and delivering the same
to the


- 8-

--------------------------------------------------------------------------------



Holders. Any such Person shall thereafter be a “Guarantor” for all purposes
under this Guaranty Agreement.


Section 14.2. Severability. Any provision of this Guaranty Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by
law), not invalidate or render unenforceable such provision in any other
jurisdiction.


Section 14.3. Construction. Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such express contrary provision) be deemed to excuse compliance with any
other covenant. Whether any provision herein refers to action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.


The section and subsection headings in this Guaranty Agreement are for
convenience of reference only and shall neither be deemed to be a part of this
Guaranty Agreement nor modify, define, expand or limit any of the terms or
provisions hereof. All references herein to numbered sections, unless otherwise
indicated, are to sections of this Guaranty Agreement. Words and definitions in
the singular shall be read and construed as though in the plural and vice versa,
and words in the masculine, neuter or feminine gender shall be read and
construed as though in either of the other genders where the context so
requires.


Section 14.4. Further Assurances. Each Guarantor agrees to execute and deliver
all such instruments and take all such action as the Required Holders may from
time to time reasonably request in order to effectuate fully the purposes of
this Guaranty Agreement.


Section 14.5. Governing Law. This Guaranty Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York, excluding choice-of-law principles of the law
of such State that would permit the application of the laws of a jurisdiction
other than such State.


Section 14.6. Jurisdiction and Process; Waiver of Jury Trial. (a) Each Guarantor
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Guaranty
Agreement. To the fullest extent permitted by applicable law, each Guarantor
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.


(b) Each Guarantor consents to process being served by or on behalf of any
holder in any suit, action or proceeding of the nature referred to in Section
14.6(a) by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage


- 9-

--------------------------------------------------------------------------------



prepaid, return receipt requested, to it at its address specified in Section 13
or at such other address of which such holder shall then have been notified
pursuant to Section 13. Each Guarantor agrees that such service upon receipt (i)
shall be deemed in every respect effective service of process upon it in any
such suit, action or proceeding and (ii) shall, to the fullest extent permitted
by applicable law, be taken and held to be valid personal service upon and
personal delivery to it. Notices hereunder shall be conclusively presumed
received as evidenced by a delivery receipt furnished by the United States
Postal Service or any reputable commercial delivery service.


(c) Nothing in this Section 14.6 shall affect the right of any holder to serve
process in any manner permitted by law, or limit any right that the holders may
have to bring proceedings against any Guarantor in the courts of any appropriate
jurisdiction or to enforce in any lawful manner a judgment obtained in one
jurisdiction in any other jurisdiction.


(d) THE GUARANTORS AND THE HOLDERS HEREBY WAIVE TRIAL BY JURY IN ANY ACTION
BROUGHT ON OR WITH RESPECT TO THIS GUARANTY AGREEMENT OR OTHER DOCUMENT EXECUTED
IN CONNECTION HEREWITH.


- 10-

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Guarantor has caused this Guaranty Agreement to be duly
executed and delivered as of the date and year first above written.


RETAIL OPPORTUNITY INVESTMENTS CORP.






By:     
Name: Michael B. Haines
Title: Chief Financial Officer








- 11-

--------------------------------------------------------------------------------




EXHIBIT A


GUARANTOR SUPPLEMENT


THIS GUARANTOR SUPPLEMENT (the “Guarantor Supplement”), dated as of [ , 20 ] is
made by [ ], a [ ] (the “Additional Guarantor”), in favor of the holders from
time to time of the Notes issued pursuant to the Note Agreement described below:




PRELIMINARY STATEMENTS:


I. Pursuant to the Note Purchase Agreement dated as of July 27, 2016 as amended
and restated by the Amended and Restated Note Purchase Agreement dated as of
September 22, 2016 (as amended, modified, supplemented or restated from time to
time, the “Note Agreement”), by and among Retail Opportunity Investments
Partnership, LP, a Delaware limited partnership (the “Company”), and the Persons
listed on the signature pages thereto (the “Purchasers”), the Company has issued
and sold $200,000,000 aggregate principal amount of its 3.95% Senior Notes due
September 22, 2026 (the “Initial Notes”). The Initial Notes and any other Notes
that may from time to time be issued pursuant to the Note Agreement (including
any notes issued in substitution for any of the Notes) are herein collectively
called the “Notes” and individually a “Note.”


II. The Company is required pursuant to Section 9.7 of the Note Agreement to
cause the Additional Guarantor to deliver this Guarantor Supplement in order to
cause the Additional Guarantor to become a Guarantor under the Guaranty
Agreement dated as of September 22, 2016 executed by Retail Opportunity
Investments Corp. (together with each entity that from time to time becomes a
party thereto by executing a Guarantor Supplement pursuant to Section 14.1
thereof, collectively, the “Guarantors”) in favor of each holder from time to
time of any of the Notes (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty Agreement”).


III. The Additional Guarantor has received and will receive substantial direct
and indirect benefits from the Company’s compliance with the terms and
conditions of the Note Agreement and the Notes issued thereunder.


IV. Capitalized terms used and not otherwise defined herein have the definitions
set forth in the Note Agreement.


Now Therefore, in consideration of the funds advanced to the Company by the
Purchasers under the Note Agreement and to enable the Company to comply with the
terms of the Note Agreement, the Additional Guarantor hereby covenants,
represents and warrants to the holders as follows:


The Additional Guarantor hereby becomes a Guarantor (as defined in the Guaranty
Agreement) for all purposes of the Guaranty Agreement. Without limiting the


A-2

--------------------------------------------------------------------------------



foregoing, the Additional Guarantor hereby (a) jointly and severally with the
other Guarantors under the Guaranty Agreement, guarantees to the holders from
time to time of the Notes the prompt payment in full when due (whether at sated
maturity, by acceleration or otherwise) and the full and prompt performance and
observance of all Guaranteed Obligations (as defined in Section 1 of the
Guaranty Agreement) in the same manner and to the same extent as is provided in
the Guaranty Agreement, (b) accepts and agrees to perform and observe all of the
covenants set forth therein, (c) waives the rights set forth in Section 3 of the
Guaranty Agreement, (d) agrees to perform and observe the covenants contained in
Section 8 of the Guaranty Agreement, (e) makes the representations and
warranties set forth in Section 9 of the Guaranty Agreement and (f) waives the
rights, submits to jurisdiction, and waives service of process as described in
Section 14.6 of the Guaranty Agreement.


Notice of acceptance of this Guarantor Supplement and of the Guaranty Agreement,
as supplemented hereby, is hereby waived by the Additional Guarantor.


The address for notices and other communications to be delivered to the
Additional Guarantor pursuant to Section 13 of the Guaranty Agreement is set
forth below.


IN WITNESS WHEREOF, the Additional Guarantor has caused this Guarantor
Supplement to be duly executed and delivered as of the date and year first above
written.


[NAME OF GUARANTOR]




By:
Name:
Title:


Notice Address for such Guarantor


                                                      
                                                      
                                                      




























A-2

--------------------------------------------------------------------------------




[NAME AND ADDRESS OF COMPANY]


INFORMATION RELATING TO PURCHASERS


 
 
PRINCIPAL AMOUNT OF
NAME AND ADDRESS OF PURCHASER
 
NOTES TO BE PURCHASED
 
 
 
[NAME OF PURCHASER]
 
$



(1) All payments by wire transfer of immediately available funds to:




with sufficient information to identify the source and application of such
funds.








(2) All notices of payments and written confirmations of such wire transfers:


(3) E-mail address for Electronic Delivery:






(4) All other communications:


(5) U.S. Tax Identification Number:






PURCHASER SCHEDULE
(to Note Purchase Agreement)

